EXHIBIT 10.1



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of August 6, 2014
among
GTT COMMUNICATIONS, INC.
as Lead Borrower
GTT COMMUNICATIONS, INC.; GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC.; GTT GLOBAL
TELECOM GOVERNMENT SERVICES, LLC; NLAYER COMMUNICATIONS, INC.; PACKETEXCHANGE
(USA), INC.; PACKETEXCHANGE, INC.; TEK CHANNEL CONSULTING, LLC; WBS CONNECT LLC;
COMMUNICATION DECISIONS-SNVC, LLC; CORE180, LLC; ELECTRA, LTD.; IDC GLOBAL,
INC.; NT NETWORK SERVICES, LLC.; GTT 360, INC.; AND WALL STREET NETWORK
SOLUTIONS, LLC
as Co-Borrowers,
WEBSTER BANK, N.A.,
as Administrative Agent, Lead Arranger and Lender,
The Other Lenders Party Hereto,
Pacific Western Bank
as Syndication Agent, and
East West Bank and Fifth Third Bank
as Co-Documentation Agents




--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
Page
Article I DEFINITIONS AND ACCOUNTING TERMS
1
Article II the COMMITMENTS and Credit Extensions
28
Article III TAXES, YIELD PROTECTION AND ILLEGALITY
47
Article IV CONDITIONS PRECEDENT TO Credit Extensions
52
Article V REPRESENTATIONS AND WARRANTIES
53
Article VI AFFIRMATIVE COVENANTS
57
Article VII NEGATIVE COVENANTS
63
Article VIII EVENTS OF DEFAULT AND REMEDIES
70
Article IX ADMINISTRATIVE AGENT
73
Article X COMMON ENTERPRISE AMONG BORROWERS AND GUARANTORS; DESIGNATION OF LEAD
BORROWER AS BORROWERS’ AGENT
77
Article XI MISCELLANEOUS
77



SCHEDULES
2.01        Commitments and Applicable Percentages
5.08(b)        Existing Liens
5.08(c)        Owned Real Property
5.08(d)(i)    Leased Real Property (as lessee)
5.08(d)(ii)    Leased Real Property (as lessor)
5.08(e)        Existing Investments
5.13        Subsidiaries; Equity Interests
7.02        Existing Indebtedness
7.09        Burdensome Agreements
11.02        Administrative Agent’s Office, Certain Addresses for Notices


EXHIBITS
Form of


A        Committed Loan Notice
B-1A        Term Note
B-1B        Amended and Restated Term Note
B-2A        Revolving Credit Note
B-2B        Amended and Restated Revolving Credit Note
B-3        Delayed Draw Term Note
B-4        Incremental Term Note
C        Compliance Certificate
D        Assignment and Assumption
D-2        New Lender Supplement
E        Subsidiary Guaranty
J-1        Form of Incremental Facility Activation Notice (Revolver)
J-2        Form of Incremental Facility Activation Notice (Term)



i

--------------------------------------------------------------------------------





SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of
August 6, 2014, (this “Agreement”) among GTT Communications, Inc., a Delaware
corporation; Global Telecom & Technology Americas, Inc., a Virginia corporation;
GTT Global Telecom Government Services, LLC, a Virginia limited liability
company; NLayer Communications, Inc., an Illinois corporation; PacketExchange
(USA), Inc., a Delaware corporation; PacketExchange, Inc., a Delaware
corporation; TEK Channel Consulting, LLC, a Colorado limited liability company;
WBS Connect LLC, a Colorado limited liability company; Communication Decisions
SNVC, LLC, a Virginia limited liability company; CORE180, LLC, a Delaware
limited liability company; Electra, Ltd., a Virginia corporation; IDC Global,
Inc., a Delaware corporation, and NT Network Services, LLC, a Delaware limited
liability company (“NT Network”), GTT 360, Inc., a Delaware corporation (“GTT
360”) and Wall Street Network Solutions, LLC, a Delaware limited liability
company (“WSNS”) (jointly and severally, the “Borrowers”, and each a “Borrower”)
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), WEBSTER BANK, N.A., as Administrative Agent for the
Lenders (in such capacity, the “Administrative Agent”), Webster Bank, N.A., as
sole and exclusive Lead Arranger, East West Bank and Fifth Third Bank as
Co-Documentation Agents, Pacific Western Bank as Syndication Agent and Webster
Bank, N.A., as L/C Issuer (in such capacity, the “L/C Issuer”).
PRELIMINARY STATEMENTS:
The Parent, the other Borrowers and other Loan Parties from time to time party
thereto are parties to that certain Credit Agreement dated as of April 30, 2013
(as amended and restated by that certain Amended and Restated Credit Agreement
dated as of December 30, 2013, by that certain First Amendment to Amended and
Restated Credit Agreement dated as of April 17, 2014, Second Amendment to
Amended and Restated Credit Agreement dated as of May 21, 2014, and as further
amended from time to time and in effect immediately prior to the Second
Restatement Date (as defined below), the “Original Credit Agreement”). The
Original Credit Agreement, as amended and restated hereby, and as further
amended, restated, supplemented and otherwise modified from time to time in
accordance with the terms hereof, is referred to herein as “this Agreement” or
the “Credit Agreement.”
The Parent, the other Borrowers and Loan Parties have requested that the
Administrative Agent and the Lenders amend and restate the Original Credit
Agreement to among other things, increase the Term Commitment to $110,000,000,
increase the L/C Commitment to $7,500,000, add the Delayed Draw Term Commitment
in the aggregate amount of $15,000,000, extend the Maturity Date, and effect the
other changes set forth in this Credit Agreement, and the Administrative Agent
and the Lenders have indicated their willingness to so amend the Original Credit
Agreement and lend on the terms and subject to the conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01 DefinedTerms. As used in this Agreement, the following terms shall have the
meanings set forth
below:


“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person, business or division of a
Person, (b) the acquisition of in excess of 50% of the Equity Interests of any
Person, or otherwise causing any Person to become a Subsidiary or (c) a merger
or consolidation or any other similar combination with another Person.


“Acquisition-Related Debt” means, at any date of determination, all Indebtedness
evidenced by Seller Notes (or otherwise incurred in connection with an
Acquisition, regardless of whether evidenced by a Seller Note or other
instrument), and, without duplication, all Earnout Indebtedness.

1



--------------------------------------------------------------------------------





“Acquisition-Related Debt Payment Conditions” is defined in the definitions of
Permitted Acquisitions.
    
“Adjusted Consolidated EBITDA” means for any period, the sum of Consolidated
EBITDA of the Parent and its Subsidiaries for such period plus, to the extent a
Permitted Acquisition has been consummated during such period, the Pro Forma
EBITDA attributable to such Permitted Acquisition (but only that portion of Pro
Forma EBITDA attributable to the portion of such period that occurred prior to
the date such Permitted Acquisition was consummated). It is understood that for
the purposes of Adjusted Consolidated EBITDA, if during any period (each, a
“Reference Period”) (or, in the case of pro forma calculations, during the
period from the last day of such Reference Period to and including the date as
of which such calculation is made) the Parent or any Subsidiary shall have made
a Disposition or Permitted Acquisition, their EBITDA for such Reference Period
shall be calculated after giving pro forma effect thereto as if such Disposition
or Permitted Acquisition occurred on the first day of such Reference Period;
provided that such pro forma calculations shall give effect to operating expense
reductions and other cost savings only to the extent that such reductions and
savings would be permitted to be reflected in a pro forma financial statement
prepared in compliance with Regulation S-X, are approved in writing by the
Administrative Agent in its reasonable discretion and in any event are limited
in the aggregate to no more than ten percent (10%) of Consolidated EBITDA for
such period; provided, however, that for purposes of calculation of the
financial covenants set forth in in Section 7.11 hereof, Adjusted Consolidated
EBITDA shall be deemed to be the amounts set forth below for such quarterly
periods:
Quarter Ending June 30, 2013
Quarter Ending September 30, 2013
Quarter Ending December 31, 2013
Quarter Ending March 31, 2014
Quarter Ending June 30, 2014
$7,530,180
$8,363,463
$8,261,847
$8,414,164
$8,564,074

    
“Adjusted Consolidated Net Total Leverage Ratio” has the meaning specified in
Section 7.11(b).


“Administrative Agent” means Webster Bank in its capacity as administrative
agent under any of the Loan
Documents, or any successor administrative agent.


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set
forth on Schedule 11.02, or such other address or account as the Administrative
Agent may from time to time notify to the Borrowers and the Lenders.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one
or more intermediaries, Controls or is Controlled by or is under common Control
with the Person specified.


“Aggregate Commitments” means the Commitments of all the Lenders.


“Agreement” means this Credit Agreement.


“Applicable Margin” means, in respect of the Term Facility and the Revolving
Credit Facility, the applicable
percentage per annum set forth below:
    
PRICING GRID
 
Consolidated Net Total Leverage Ratio
Applicable Margin for Base Rate Loans
Applicable Margin for LIBOR Loans
1
≥ 3.0 : 1.0
3.50%
4.50%
2
< 3.0 : 1.0 ≥ 2.50 : 1.0
3.25%
4.25%
3
< 2.50 : 1.0 ≥ 2.0 : 1.0
3.00%
4.00%
4
< 2.0 : 1.0
2.75%
3.75%



Any increase or decrease in the Applicable Margin resulting from any change in
the Consolidated Net Total

2



--------------------------------------------------------------------------------



Leverage Ratio shall be effective as of the third Business Day after the date on
which the Administrative Agent shall have received a Compliance Certificate. For
purposes of this Agreement, the Applicable Margin during the period beginning on
the Second Restatement Date and ending on the first Business Day after the date
on which the Administrative Agent shall receive a Compliance Certificate for the
September 30, 2014 Quarterly Date shall be as set forth at Tier 2 of the Pricing
Grid above. In the event that any determination of the Consolidated Net Total
Leverage Ratio, as set forth in any Compliance Certificate, shall be found to be
inaccurate, the Borrowers shall, promptly after request therefor by the
Administrative Agent, remit to the Administrative Agent, for the benefit of the
Lenders, the amount (if any) by which (a) the amount of interest that should
have been paid by the Borrowers if the determination of the Consolidated Net
Total Leverage Ratio had been completed accurately, exceeds (b) the amount of
interest actually previously paid by the Borrowers; provided, however, that the
Borrowers shall not be required to remit any such additional interest for any
period ending in or with any Fiscal Year of the Borrowers unless the
Administrative Agent shall have made a request therefor, in accordance with the
foregoing provisions of this sentence, within sixty (60) days after the
Administrative Agent shall have received the audited consolidated financial
statements of the Parent and its Subsidiaries for such Fiscal Year.
    
“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender or Delayed Draw Term Lender at any time, the percentage
(carried out to the ninth decimal place) of the Term Facility represented by
(i) such Term Lender’s Term Commitment on the Second Restatement Date and
(ii) thereafter, the principal amount of such Term Lender’s Term Loans at such
time, and/or, (iii) such Delayed Draw Term Lender’s Delayed Draw Term Commitment
on the Second Restatement Date and (iv) thereafter, the principal amount of such
Delayed Draw Term Lender’s Delayed Draw Term Loans at such time, and (b) in
respect of the Revolving Credit Facility, with respect to any Revolving Credit
Lender on the Second Restatement Date, the percentage (carried out to the ninth
decimal place) of the Revolving Credit Facility represented by such Revolving
Credit Lender’s Revolving Credit Commitment at such time. If the commitment of
each Revolving Credit Lender to make Revolving Credit Loans has been terminated
pursuant to Section 8.02, or if the Revolving Credit Commitment has expired,
then the Applicable Percentage of each Revolving Credit Lender in respect of the
Revolving Credit Facility shall be determined based on the Applicable Percentage
of such Revolving Credit Lender in respect of the Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments. The initial
Applicable Percentage of each Lender in respect of each Facility is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.


“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.
    
“Appropriate Lender” means, at any time, with respect to any of the Term
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term Loan, a Delayed Draw Term Loan or a
Revolving Credit Loan, respectively, at such time.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any
capitalized lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a capitalized lease.

3



--------------------------------------------------------------------------------



“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and those Persons which were the Parent’s Subsidiaries on December
31, 2013 for the fiscal year ended December 31, 2013, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year of the Parent and such Persons, including the notes
thereto.
“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).
“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Second Restatement Date to the earliest of (i) the
Maturity Date for the Revolving Credit Facility, (ii) the date of termination of
the Revolving Credit Commitment pursuant to Section 2.06(a), and (iii) the date
of termination of the commitment of each Revolving Credit Lender to make
Revolving Credit Loans pursuant to Section 8.02.
“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) two and one-quarter percent (2.25%) and (b) the rate of interest in
effect for such day as publicly announced from time to time by Webster Bank as
its “prime rate”. The “prime rate” is a rate set by Webster Bank based upon
various factors including Webster Bank’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by Webster Bank shall take effect at the
opening of business on the day specified in the public announcement of such
change.
“Base Rate Loan(s)” means a Revolving Credit Loan, a Term Loan, an Incremental
Term Loan or a Delayed Draw Term Loan that bears interest based on the Base
Rate.
“Borrowers” has the meaning specified in the introductory paragraph hereto.
“Borrowers’ Business” means telecommunications and cloud networking, and other
activities substantially related or incidental to the foregoing.
“Borrowing” means a Revolving Credit Borrowing, the issuance of a Letter of
Credit, a Term Borrowing or a Delayed Draw Term Borrowing as the context may
require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Libor Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations). For purposes of this definition, Capital
Expenditures shall not include (i) the purchase price paid in connection with a
Permitted Acquisition, (ii) any additions to property, plant and equipment and
other capital expenditures made with (A) the proceeds of any equity investment
by the Permitted Holders, (B) the application of Net Cash Proceeds in accordance
with Section 2.05(b)(ii), or (iii) any expenditures which are contractually
required to be, and are, reimbursed to the Loan Parties in cash by a third party
(including landlords) during such period of calculation; provided that for the
purposes of clause (ii)(B) expenditures shall be included in Capital
Expenditures only to the extent of the gross amount by which such purchase price
exceeds the Net Cash Proceeds so applied.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
“Cash Collateralize” means, in relation to any L/C Obligations, to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, as collateral for such L/C Obligations, cash or deposit
account balances in such amounts and pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent and the L/C
Issuer. Derivatives of such term have corresponding meanings.

4



--------------------------------------------------------------------------------



“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrowers and any of their respective Subsidiaries free and
clear of all Liens (other than Liens created under the Collateral Documents and
Permitted Liens):
(a)readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
(b)time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $500,000,000, in each case with maturities of not more than
90 days from the date of acquisition thereof;
(c)commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-2” (or the then
equivalent grade) by Moody’s or at least “A-2” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 360 days from the date of
acquisition thereof;
(d)Investments, classified in accordance with GAAP as current assets of the
Borrowers and any of their respective Subsidiaries, in money market investment
programs registered under the Investment Company Act of 1940, which are
administered by financial institutions that have ratings described in clause
(c) above, and the portfolios of which are limited solely to Investments of the
character, quality and maturity described in clauses (a), (b) and (c) of this
definition;
(e)repurchase obligations with a term of not more than 30 days for underlying
investments of the types described in clauses (a) and (b) entered into with any
bank meeting the qualifications specified in clause (c).


“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
“Change of Control” means an event or series of events by which at any time:

5



--------------------------------------------------------------------------------



(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of forty percent (40%) or more of the Equity Interests of the Parent
entitled to vote for members of the board of directors or equivalent governing
body of the Parent on a fully-diluted basis (and taking into account all such
Equity Interests that such “person” or “group” has the right to acquire pursuant
to any option right); or
(b)during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Parent cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors);
(c)the Parent ceases to own directly or indirectly through GTT Americas 100% of
the Equity Interests of each of the other Borrowers (on a fully diluted basis);
(d)the Borrowers cease to own 100% of the Equity Interests of their respective
Subsidiaries (on a fully diluted basis);
(e)the Parent ceases to own 100% of the Equity Interests of GTT EMEA;
(f)GTT EMEA ceases to own, directly or indirectly through one or more Foreign
Subsidiaries, 100% of the Foreign Subsidiaries owned directly or indirectly by
GTT EMEA on the Second Restatement Date; or
(g)TiNet ceases to own, directly or indirectly through one or more Foreign
Subsidiaries, 100% of the Foreign Subsidiaries owned directly or indirectly by
TiNet on the Second Restatement Date.
    
“Code” means the Internal Revenue Code of 1986.
“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.
“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, the Patent Security Agreement, the Trademark Security Agreement, any
Security Agreement Supplements, security agreements, intellectual property
security agreements, pledge agreements or other similar agreements delivered to
the Administrative Agent pursuant to Section 6.12, and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Administrative Agent for the benefit of the Secured Parties.
“Commitment” or “Commitments” means a Term Commitment, Delayed Draw Term
Commitment and/or a Revolving Credit Commitment, as the context may require.
“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Delayed
Draw Term Borrowing, (c) a Revolving Credit Borrowing, (d) a conversion of Loans
from one Type to the other, or (e) a continuation of Libor Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et.
Seq.), as amended from time to time, and any successor statute.

6



--------------------------------------------------------------------------------



“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Consolidated” means, when used to modify a financial term, test, statement or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.
“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Parent and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period plus (a) the following
to the extent deducted in calculating such Consolidated Net Income: (i)
Consolidated Interest Charges, (ii) the provision for federal, state, local and
foreign income taxes payable (including any franchise taxes to the extent based
upon income), (iii) depreciation and amortization expense (including
amortization of goodwill, debt issue costs and amortization under FAS Rule 123),
(iv) other expenses reducing such Consolidated Net Income which do not represent
a cash item in such period or any future period (in each case of or by the
Parent and its Subsidiaries for such Measurement Period), (v) extraordinary,
unusual or nonrecurring expenses in an aggregate amount during any Measurement
Period not to exceed amounts agreed to in writing by the Required Lenders in
their reasonable discretion, (vi) all costs, fees and expenses (including fees
of counsel) paid by Parent and its Subsidiaries in connection with the execution
and delivery of this Agreement and the related Loan Documents, (vii) any
provision for the reduction in the carrying value of assets recorded in
accordance with GAAP and any non-cash gains (or losses) resulting from mark to
market activity as a result of the implementation of Statement of Financial
Accounting Standards 133, “Accounting for Derivative Instruments and Hedging
Activities,” (including specifically any non-cash charge in warrant fair market
value or other non-cash compensation); (viii) any effect of any purchase
accounting adjustments in connection with any Permitted Acquisition; (ix) any
non-recurring fees and expenses (or any amortization thereof) related to
Permitted Acquisitions, debt issuances (including amendments and waivers in
connection with any such debt issuances), equity issuances or dispositions of
assets, in each case whether or not consummated, in an aggregate amount (when
combined with expenses referred to in clause (v) above) during any Measurement
Period not to exceed ten percent (10%) of Consolidated EBITDA for such
Measurement Period; minus (b) the following to the extent included in
calculating such Consolidated Net Income: (i) all non-cash items increasing
Consolidated Net Income (in each case of or by the Parent and its Subsidiaries
for such Measurement Period), (ii) any deferred income tax benefits and (iii)
any interest income.
“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination
the ratio of (a) Consolidated EBITDA for the most recently completed Measurement
Period to (b) Consolidated Fixed Charges for the most recently completed
Measurement Period.
“Consolidated Fixed Charges” means, at any date of determination, the sum of
(i) the aggregate amount of all cash Capital Expenditures (other than any such
Capital Expenditures made with the proceeds of Indebtedness permitted under this
Agreement and other than capital expenditures made in a Permitted Acquisition),
(ii) Consolidated Interest Charges paid, or required to be paid, in cash,
(iii) Consolidated Scheduled Funded Debt Payments other than in respect of
Earnout Indebtedness (as such scheduled principal payments (a) may be reduced as
a result of any voluntary or mandatory prepayments of the principal amount of
such Consolidated Funded Indebtedness for such period or any prior period or
(b) otherwise adjusted pursuant to the terms of this Agreement), and (iv) the
aggregate amount of federal, state, local and foreign income taxes paid, or
required to be paid, in cash, in each case, of or by the Parent and its
Subsidiaries for the most recently completed Measurement Period, other than any
such taxes which are pass-through or similar taxes.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Parent and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money and all obligations evidenced by bonds, debentures, notes,
loan agreements or other similar instruments, (b) all purchase money
Indebtedness, (c) all direct obligations arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments, (d) all obligations in respect of the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business), (e) all Attributable Indebtedness,
(f) without duplication, all guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) through (e) above of Persons other than
the Parent or any Subsidiary which shall be deemed to be an amount equal to the
lesser of (x) the stated or determinable amount

7



--------------------------------------------------------------------------------



(inclusive of principal, interest, fees and other charges) of the primary
obligation in respect of which such guarantee is made (or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith) or (y) the maximum amount
for which such guaranteeing Person may be liable pursuant to the terms of the
agreement, document or instrument embodying such guarantee, and (g) all
Indebtedness of the types referred to in clauses (a) through (f) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Parent or another
Borrower is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to the Parent or such subsidiary. For purposes of
clarity, Consolidated Funded Indebtedness excludes intercompany loans.
“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all cash interest payments, in each case to the extent paid, or required to
be paid, in cash and treated as interest in accordance with GAAP, but excluding
any interest, premium payments, fees, commitment fees, charges and related
expenses in connection with borrowed money excluding the fees referenced in
Section 2.09(b) paid on the Second Restatement Date, and excluding any interest
payments related to intercompany loans, (b) all interest paid or payable with
respect to discontinued operations and (c) the portion of rent expense under
Capitalized Leases that is treated as interest in accordance with GAAP, in each
case, of or by the Parent and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period; provided that Consolidated Interest
Charges shall not include any upfront fees in connection with any issuance of
Indebtedness, any agent fees and any expenses in connection with any issuance or
amendment of Indebtedness (whether or not consummated).
“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Parent and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude (a) extraordinary gains and losses for such Measurement
Period, (b) any net gain or loss arising from the sale of capital assets,
(c) any net gain or loss arising from any write-up or write-down of assets for
such Measurement Period.
“Consolidated Net Total Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Funded Indebtedness as of such date, plus the
aggregate amount of Earnout Indebtedness (excluding up to $3,500,000 in respect
of GTT 360 Earnout Payments) minus the aggregate amount of cash and Cash
Equivalents of the Borrowers in excess of $5,000,000 that is not Restricted (up
to an aggregate amount not to exceed $10,000,000), minus the lesser of (i)
$5,000,000 and (ii) the aggregate amount of Earnout Indebtedness (excluding up
to $3,500,000 in respect of GTT 360 Earnout Payments) then outstanding to
(b) Adjusted Consolidated EBITDA for the most recently ended Measurement Period.
For the purposes of calculating Earnout Indebtedness relating to the WSNS
Earnout Payments as of December 31, 2014 (and on each Quarterly Date thereafter
until paid in full) the Indebtedness relating to the WSNS Earnout Payments shall
be $2,400,000, unless adjusted on any Quarterly Date thereafter by
Administrative Agent based on the Lead Borrower’s projections of the actual
amount of such WSNS Earnout Payments calculated in accordance with the WSNS
Acquisition Agreement.
“Consolidated Outstandings” means the aggregate Outstanding Amount of all Loans.
“Consolidated Revolving Credit Outstandings” means the aggregate Outstanding
Amount of all Revolving Credit Loans and L/C Obligations.
“Consolidated Scheduled Funded Debt Payments” means for any period for the
Parent and its Subsidiaries on a consolidated basis, the sum of all regularly
scheduled principal payments or redemptions or similar acquisitions for value of
Consolidated Funded Indebtedness, but excluding any such payments to the extent
refinanced through the incurrence of additional Indebtedness otherwise expressly
permitted under Section 7.02 or otherwise related to intercompany loans. For
purposes of this definition, “scheduled principal payments” shall be deemed to
include the Attributable Indebtedness.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

8



--------------------------------------------------------------------------------



“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.
“Credit Agreement” has the meaning specified in the Preliminary Statements.
“Credit Extension” means a Borrowing.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means, for both Base Rate Loans and LIBOR Rate Loans, an interest
rate equal to (i) the then-applicable Base Rate plus (ii) the Applicable Margin
for Base Rate Loans plus (iii) two percent (2%) per annum.
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans or Revolving Credit Loans (or any participation in L/C
Obligations) required to be funded by it hereunder within one Business Day of
the date required to be funded by it hereunder, (b) has otherwise failed to pay
over to the Administrative Agent, any Loan Party or any Lender any amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.
“Delayed Draw Funding Conditions” has the meaning specified in Section
2.01(a)(ii).
“Delayed Draw Term Borrowing(s)” means a borrowing consisting of simultaneous
Delayed Draw Term Loans of the same Type and, in the case of LIBOR Rate Loans,
having the same Interest Period made by each of the Delayed Draw Term Lenders
pursuant to Section 2.01(a)(ii).
“Delayed Draw Term Commitment” means, as to each Delayed Draw Term Lender, its
obligation to make Delayed Draw Term Loans to the Borrowers pursuant to
Section 2.01(a)(ii) in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Delayed Draw Term Lender’s name
on Schedule 2.01 under the caption “Delayed Draw Term Commitment” or, in the
case of a Person that becomes a Delayed Draw Term Lender pursuant to an
assignment permitted under Section 11.06, as specified opposite such caption in
the Assignment and Assumption pursuant to which such Delayed Draw Term Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement. The aggregate amount of the Delayed
Draw Term Commitments on the Second Restatement Date is $15,000,000.
“Delayed Draw Term Commitment Percentage” means, as to each Delayed Draw Term
Lender, the percentage set forth opposite the name of such Lender on
Schedule 2.01 under the caption “Delayed Draw Term Commitment Percentage”.
“Delayed Draw Term Commitment Termination Date” means the earliest to occur of
(a) February 6, 2016 (the date which is 18 months after the Second Restatement
Date) or (b) the date of termination of the Delayed Draw Term Commitment in
accordance with the terms of the Loan Documents.

9



--------------------------------------------------------------------------------



“Delayed Draw Term Lender(s)” means (a) on the date hereof, any Lender having a
Delayed Draw Term Commitment and (b) thereafter, any Lender that from time to
time holds Delayed Draw Term Loans and/or Delayed Draw Term Commitments after
giving effect to any assignments thereof permitted by Section 11.06(b).
“Delayed Draw Term Loan” means an advance made by any Delayed Draw Term Lender
under the Delayed Draw Term Commitment.
“Delayed Draw Term Note” means a promissory note made by the Borrowers in favor
of a Delayed Draw Term Lender evidencing Delayed Draw Term Loans made by such
Delayed Draw Term Lender, substantially in the form of Exhibit B-3.
“Disposition” or “Dispose” means the sale, transfer, exclusive license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith but excluding any sub-lease of any real property of
which the Borrowers and/or any of their respective Subsidiaries is the lessee.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“Earnout Indebtedness” means the maximum amount of all obligations for the
payment of money (absolute or contingent) incurred by a Borrower to any seller
in any Permitted Acquisition, including obligations which become due and payable
on one or more future dates in amounts to be determined based upon the financial
results of the Target or a Borrower following consummation of such Permitted
Acquisition, or by any other means, together with all interest, fees or other
amounts payable thereon or in connection therewith in each instance consistent
with the Acquisition-Related Debt Payment Conditions. For purposes of clarity,
indebtedness evidenced by Seller Notes is not Earnout Indebtedness.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)).
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers, any other Loan Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership, membership, or profit interests in) such
Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or other ownership,
membership or profit interests in) such Person, all of the securities
convertible into or exchangeable for shares of capital stock of (or other
ownership, membership, or

10



--------------------------------------------------------------------------------



profit interests in) such Person or warrants, rights or options for the purchase
or acquisition from such Person of such shares (or such other interests), and
all of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrowers within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrowers or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by the Borrowers or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Section 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrowers or any ERISA
Affiliate; or (g) the determination that any Pension Plan or Multiemployer Plan
is considered to be an “at risk” plan or a plan in “endangered” or “critical”
status within the meaning of Sections 430, 431 or 432 of the Code or Sections
303, 304 or 305 of ERISA.
“Event of Default” has the meaning specified in Section 8.01.
“Excess Cash Flow” means, for any fiscal year of the Borrowers, an amount equal
to the sum of (i) Consolidated EBITDA for such fiscal year minus (ii) the
aggregate amount of all cash Capital Expenditures and Permitted Acquisitions
(other than any such Capital Expenditures and Permitted Acquisitions made with
the proceeds of Indebtedness permitted hereunder (other than Revolving Loans)
minus (iii) Consolidated Interest Charges paid in cash minus (iv) cash taxes
paid minus (v) Consolidated Scheduled Funded Debt Payments paid in cash minus
(vi) the amount of any voluntary prepayments made on the Term Loans or Delayed
Draw Term Loans or Incremental Term Loans, or other Consolidated Funded
Indebtedness and in connection with any prepayment of Revolving Loans to the
extent accompanied by a reduction of the Revolving Credit Commitment minus
(vii) increase (or plus the decrease) in Working Capital Adjustment as of the
last day of the applicable fiscal year minus (viii) termination costs paid in
cash (or accrued to be paid in cash) relating to swap contracts, minus
(ix) amounts paid in cash during such period on account of (1) items that were
accounted for as non-cash reductions of Consolidated Net Income or as non-cash
reductions of Consolidated Net Income in determining Consolidated EBITDA of the
Parent and its Subsidiaries in a prior excess cash flow period and (2) reserves
or accruals established in purchase accounting in connection with any other
Permitted Acquisition, in an aggregate amount reasonably acceptable to the
Administrative Agent, minus (x) the aggregate amount of (1) expenditures
actually made by the Parent and its Subsidiaries in cash during such period
(including expenditures for the payment of financing fees) to the extent that
such expenditures are not expensed and (2) cash expenses during such period
added back in arriving at Consolidated EBITDA during such period, and minus
(xi) amounts added back to Consolidated EBITDA pursuant to clause (v) of the
definition thereof and actually paid in cash; provided, that, to the extent
otherwise included therein, the net cash proceeds received from the (1) the sale
or disposition of any Property, or (2) the issuance of any Equity Interests of
the Parent and its Subsidiaries shall be excluded from the calculation of
Consolidated Excess Cash Flow, all determined on a consolidated basis and in
accordance with GAAP.
“Excluded Issuance” means the issuance of equity securities by any Loan Party at
any time when no Default or Event of Default has occurred and is continuing (or
would result therefrom) (1) to members of the management, employees or directors
of any Loan Party or any (including, without limitation, issuances pursuant to
employee benefit plans, stock option or other compensation arrangements, stock
purchase programs and equity plans) or to any consultants of a Loan Party,
(2) to any Person (or such Person’s Affiliates) that owns equity securities of
any Loan Party (other

11



--------------------------------------------------------------------------------



than the Parent) as of the Second Restatement Date or which holds any preemptive
or similar rights to own equity securities as of the Second Restatement Date,
(3) to any Person, the proceeds of which will be used, within 180 days following
the issuance thereof, to make (i) Capital Expenditures, and (ii) Investments of
the type permitted by the terms of Section 7.03 (excluding Section 7.03(g)),
(4) to the Parent or any Subsidiary of the Parent by any Subsidiary of the
Parent, or (5) in order to consummate a Permitted Acquisition which is
(x) identified to the Lenders within 180 days after such issuance, and
(y) consummated within 365 days of such issuance (all proceeds of such issuance
to be promptly applied to the prepayment of the Loans as set forth in
Section 2.05(b)(v) upon failure to meet the time periods set forth in either of
the foregoing clauses (x) or (y) or by the Parent in connection with the WSNS
Acquisition, in an aggregate amount not to exceed $1,000,000.
“Excluded Subsidiary” means any of the foregoing: (a) each Foreign Subsidiary,
(b) each Immaterial Subsidiary, and (c) each other Subsidiary as the Required
Lenders, in their sole discretion, may agree in writing shall be an Excluded
Subsidiary.
“Excluded Swap Obligation” means, with respect to any Person that has Guaranteed
a Swap Obligation, including the grant of a Lien to secure the Guarantee of such
Swap Obligation, any Swap Obligation if, and to the extent that, such Swap
Obligation is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guaranty or grant of such security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Swap Obligation or security interest is or becomes illegal.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrowers hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), franchise taxes imposed on it (in lieu of net
income taxes), and branch profits taxes by the jurisdiction (or any political
subdivision thereof) under the Laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located and Taxes imposed as a result of a
present or former connection between Administrative Agent, any Lender or any
other recipient and the jurisdiction imposing such Tax (other than connections
arising from such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, or enforced any Loan Document), (b) any United States
backup withholding tax, (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrowers under Section 11.13), any United
States withholding tax that (i) is required to be imposed on amounts payable to
such Foreign Lender pursuant to the Laws in force at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii), and
(d) any United States federal withholding Taxes imposed pursuant to FATCA.
“Existing Revolving Credit Loans” has the meaning specified in Section 2.01(b).
“Existing Term Loans” has the meaning specified in Section 2.01(a)(i).
“European Credit Note” means that certain unsecured Intercompany Note in the
original principal amount of $1,435,185.20 and dated as of April 30, 2013, by
and between GTT EMEA, PACKETEXCHANGE (IRELAND) LTD., and PACKETEXCHANGE (EUROPE)
LTD., jointly and severally, as borrowers thereunder, and GTTI.
“Facility” means the (a) Term Facility, (b) the Revolving Credit Facility, or
(c) the Incremental Term Loans (the “Incremental Term Facility”), as the context
may require.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with) any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

12



--------------------------------------------------------------------------------



“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Webster
Bank on such day on such transactions as determined by the Administrative Agent.
“Fee Letter” has the meaning specified in Section 2.09(b).
“Foreign Lender” means any Secured Party that is organized under the Laws of a
jurisdiction other than that in which the Borrowers are residents for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“GTT 360” means GTT360, Inc., a Delaware Corporation.
“GTT 360 Acquisition” means the acquisition of GTT 360 by GTT Americas pursuant
to the GTT 360 Acquisition Agreement.
“GTT 360 Acquisition Agreement” means that certain Agreement and Plan of Merger
dated as of April 1, 2014, as amended by that certain Amendment No. 1 thereto
dated as of April 16, 2014, by and among the stockholders of DBR 360, Inc., a
Delaware corporation, as sellers, GTT Americas, as purchaser, GTT 360, Inc., as
merger sub, and David Baule, as stockholder representative.
“GTT 360 Earnout Payments” means cash payments by a Borrower or Borrowers
pursuant to earnout liabilities incurred in connection with the GTT 360
Acquisition, which payments shall not exceed (or be made earlier than) (i)
$875,000 on the six month anniversary of the closing date of the GTT 360
Acquisition, (ii) $875,000 on the one year anniversary of the closing date of
the GTT 360 Acquisition, (iii) $875,000 on the eighteenth month anniversary of
the closing date of the GTT 360 Acquisition, and (iv) $875,000 on the two year
anniversary of the closing date of the GTT 360 Acquisition and, in each
instance, in an amount which does not exceed the amount due in accordance with
the terms of the GTT 360 Acquisition Agreement.
“GTT Americas” means Global Telecom & Technology Americas, Inc., a Virginia
corporation.

13



--------------------------------------------------------------------------------



“GTT EMEA” means GTT EMEA, Ltd., a private limited liability company
incorporated and registered in England and Wales with registration number
03580993 and whose registered office is 35 Vine Street, London EC3N2AA.
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the lesser of (x) the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith or (y) the maximum amount for which such
guaranteeing Person may be liable pursuant to the terms of the agreement,
document or instrument embodying such Guarantee. The term “Guarantee” as a verb
has a corresponding meaning.
“Guarantor(s)” means, collectively and individually, each Domestic Subsidiary
(other than an Excluded Subsidiary) of the respective Borrowers that shall be
required to execute and deliver a guaranty or guaranty supplement pursuant to
Section 6.12.
“Guaranty” means, collectively, the Guaranty made by a Guarantor in favor of the
Secured Parties and delivered pursuant to Section 6.12.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedge Bank” means any Person that, at the time it enters into an interest rate
Swap Contract permitted under Article VI or VII, is a Lender or an Affiliate of
a Lender, in its capacity as a party to such Swap Contract.
“Immaterial Subsidiary” means on any date, any Subsidiary that did not, as of
the last day of the fiscal quarter of the Parent most recently ended for which
financial statements are available, have, individually or collectively with all
other Domestic Subsidiaries which are wholly-owned by any Loan Party but are not
Guarantors, either (i) assets with a value in excess of 1.0% of total assets of,
or (ii) revenues in an amount in excess of 1.0% of the total revenues of, the
Borrowers and their respective Subsidiaries on a consolidated basis for the
period of four consecutive fiscal quarters ended on such day.
“Increased Facility Activation Date” means any Business Day on which any Lender
shall execute and deliver to the Administrative Agents an Increased Facility
Activation Notice pursuant to Section 2.15(a).
“Increased Facility Activation Notice” means a notice substantially in the form
of Exhibit J-1 or J-2, as applicable.
“Increased Facility Closing Date” means any Business Day designated as such in
an Increased Facility Activation Notice.

14



--------------------------------------------------------------------------------



“Incremental Revolving Commitment” means any revolving commitments made pursuant
to Section 2.15(a).
“Incremental Term Facility” as defined in the definition of “Facility”.
“Incremental Term Lenders” means (a) on any Increased Facility Activation Date
relating to Incremental Term Loans, the Lenders signatory to the relevant
Increased Facility Activation Notice and (b) thereafter, each Lender that is a
holder of an Incremental Term Loan.
“Incremental Term Loans” means any term loans made pursuant to Section 2.15(a).
“Incremental Term Maturity Date” means with respect to the Incremental Term
Loans to be made pursuant to any Increased Facility Activation Notice, the
maturity date specified in such Increased Facility Activation Notice, which date
shall not be earlier than the final maturity of the Term Loans and shall not
have a weighted average life to maturity that is earlier than the weighted
average life to maturity of the Term Loans.
“Incremental Term Note” means a promissory note made by the Borrowers in favor
of an Incremental Term Lender evidencing Incremental Term Loans made by such
Incremental Term Lender, substantially in the form of Exhibit B-4.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)all obligations of such Person for borrowed money (including L/C Obligations)
and all obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
(b)the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;
(c)net obligations of such Person under any Swap Contract;
(d)all obligations of such Person to pay the deferred purchase price of property
or services (other than trade accounts payable in the ordinary course of
business and not past due for more than 60 days after the date on which such
trade account was created);
(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; provided that the amount of Indebtedness pursuant to this clause (e)
shall be an amount equal to the lesser of (x) the aggregate amount of the
indebtedness secured by such Lien and (y) the fair market value of the property
subject to such Lien;
(f)all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person required to be treated as liabilities under
GAAP;
(g)all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any obligation to purchase any warrant, right or option to
acquire such Equity Interest, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and
(h)all Guarantees of such Person in respect of any of the foregoing.


For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. For avoidance of doubt, GTT 360 Earnout Payments shall
not be included in Indebtedness.
“Indemnified Taxes” means Taxes other than Excluded Taxes.

15



--------------------------------------------------------------------------------



“Indemnitees” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.
“Intellectual Property” means all of Borrowers’ right, title, and interest in
and to the following:
(a)Copyrights, Trademarks and Patents;
(b)any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how, operating manuals;
(c)any and all source code;
(d)any and all design rights which may be available to a Borrower;
(e)any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and
(f)all amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents.


“Intercompany Note” means that certain Secured Intercompany Note in the original
principal amount of $7,500,000 and dated as of June 6, 2011, by and between GTT
EMEA, PACKETEXCHANGE (IRELAND) LTD., a company incorporated and existing under
the laws of Ireland with registered number 373303 and whose registered address
is at 24-26 City Quay, Dublin 2 Ireland, and PACKETEXCHANGE (EUROPE) LTD., a
company incorporated and existing under the laws of England and Wales with
registration number 05164474 and whose registered office is located at Fourth
Floor, 2-4 Great Eastern Street, London EC2A 3NT changing to 35 Vine Street,
London EC3N 2AA, jointly and severally, as borrowers thereunder, and certain of
the Borrowers, as holders thereof, as the same may be amended, restated, or
otherwise modified from time to time with the written consent of the
Administrative Agent.
“Interest Payment Date” means, (a) as to any Libor Rate Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Libor Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates; and (b) as to any Base Rate Loan, the last Business
Day of each March, June, September and December commencing on September 30,
2014, and the Maturity Date of the Facility under which such Loan was made.
“Interest Period” means, as to each Libor Rate Loan, the period commencing on
the date such Libor Rate Loan is disbursed or converted to or continued as a
Libor Rate Loan and ending on the date one, two, three or six months thereafter,
as selected by the Lead Borrower in a Committed Loan Notice; provided that:
(a)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;
(b)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and
(c)no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.


“Investment” means, as to any Person, (a) any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person or (c) the purchase or other acquisition (in one
transaction or a series of related transactions) of assets of another Person
that constitute a business unit. For purposes of covenant compliance, the amount
of any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment but shall be
reduced by the amount of any distributions and dividends received with respect
to such Investment.

16



--------------------------------------------------------------------------------



“IP Rights” has the meaning specified in Section 5.20.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the L/C
Application and any other agreement, Instrument or document entered into by the
L/C Issuer and the Lead Borrower (or any of its Subsidiaries) or in favor the
L/C Issuer and relating to such Letter of Credit.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Revolving Credit Commitment.
“L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the L/C
Issuer.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Credit Loans.
“L/C Commitment” means the commitment of the L/C Issuer hereunder to issue
Letters of Credit or to cause Letters of Credit to be issued by the L/C
Substitute Issuer. The L/C Commitment shall be in the initial maximum amount of
$7,500,000, and such amount shall be subject to termination or reduction from
time to time pursuant to and in accordance with this Agreement. The L/C
Obligations shall not exceed in aggregate amount at any time the lesser of (a)
the aggregate Revolving Credit Commitment in effect at such time, or (b) the
amount of the L/C Commitment in effect at such time.
“L/C Commitment Effective Date” means the Second Restatement Date.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof, the extension of the expiry date thereof or the increase of the amount
thereof.
“L/C Default Rate” means the interest rate per annum equal to the sum of the
Applicable Margin for Loans that are Base Rate Loans, plus two percent (2%).
“L/C Expiration Date” means the day that is seven (7) days prior to the Maturity
Date (or, if such day is not a Business Day, the next preceding Business Day).
“L/C Honor Date” has the meaning specified in Section 2.03(c)(i).
“L/C Issuer” means the financial institution identified and appointed by the
Administrative Agent, in accordance with Section 9.12 hereof, as issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit, plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 2.03(m). For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of

17



--------------------------------------------------------------------------------



the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.
“L/C Substitute Issuer” means, in relation to any Letter of Credit, any bank or
other financial institution that will issue or amend such Letter of Credit on
behalf and for the account of the L/C Issuer, and for the ultimate account of a
Borrower hereunder.
“Letter of Credit Fees” has the meaning specified in Section 2.03(i).
“Letter(s) of Credit” means any (and all) standby letters of credit issued (a)
by the L/C Issuer for the account of a Borrower hereunder, or (b) by the L/C
Substitute Issuer on behalf and for the account of the L/C Issuer, for the
ultimate account of a Borrower hereunder.
“Lead Borrower” means the Parent.
“Lender(s)” has the meaning specified in the introductory paragraph.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described in writing to the Borrowers and the Administrative Agent.
“Libor Rate(s)” means, for any Interest Period with respect to a Libor Rate
Loan, “LIBOR RATE” shall mean the rate quoted by the Administrative Agent two
(2) Business Days prior to an Interest Period for the offering by the
Administrative Agent to prime commercial banks in the inter-bank Eurodollar
market of dollar deposits for a period equal to the Interest Period and in an
amount equal to the requested advance. Such LIBOR Rate shall be increased by the
maximum marginal reserve percentage as prescribed by the Board of Governors of
the Federal Reserve System for determining the reserve requirement for Webster
Bank, for Eurodollar deposits having a maturity equal to the Interest Period. If
such rate is not available at such time for any reason, then the “Libor Rate”
for such Interest Period shall be the rate per annum reasonably determined by
the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Libor Rate Loan being made, continued or converted by
Webster Bank and with a term equivalent to such Interest Period would be offered
to major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
“Libor Rate Loan” means a Revolving Credit Loan, a Term Loan, an Incremental
Term Loan or a Delayed Draw Term Loan that bears interest at a rate based on the
Libor Rate.
“LIBOR Tranche” the collective reference to LIBOR Rate Loans under a particular
Facility, the then current Interest Periods of which begin on the same date and
end on the same later date (whether or not such LIBOR Rate Loans shall
originally have been made on the same day).
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).
“Liquidity” means on any date of determination, the maximum amount of unfunded
Revolving Credit Commitments which the Borrowers could request as a Revolving
Credit Borrowing without causing a Default or Event of Default under Section
7.11, plus, cash on deposit with the Administrative Agent or another domestic
Lender which is not Restricted.
“Loan(s)” means an extension of credit by a Lender to the Borrowers under
Article II in the form of a Term Loan, Delayed Draw Term Loan, Incremental Term
Loan or a Revolving Credit Loan, as applicable.

18



--------------------------------------------------------------------------------



“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Collateral Documents, (d) any Cash Management Agreement, (e) any Swap Contract
with any Hedge Bank, (f) any Guaranty and (g) any agreement executed and
delivered by the Borrowers to the Administrative Agent or any Lender in
connection with any of the foregoing or this Agreement.
“Loan Parties” means, collectively, the Borrowers and each Guarantor.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or financial condition of the Borrowers and their respective
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of the Loan Parties, taken as a whole to perform their
obligations under any Loan Document to which they are a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Loan Parties (taken as a whole) of any Loan Document to which it is
a party.
“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
earliest of (x) August 6, 2019, (y) the date of termination of the Revolving
Credit Commitment pursuant to Section 2.06, and (z) the date of termination of
the commitment of each Revolving Credit Lender to make Revolving Credit Loans
pursuant to Section 8.02(b), (b) with respect to the Term Facility, the earliest
of (x) August 6, 2019, (y) the date of prepayment of the Term Loans and, if
applicable, Delayed Draw Term Loans in full in cash pursuant to Section 2.05,
and (z) the date of acceleration of the Loans pursuant to Section 8.02;
provided, however, that, in each case, if such date is not a Business Day, the
Maturity Date shall be the next preceding Business Day, and (c) with respect to
any Incremental Term Facility, on the date (and in the circumstances) determined
in accordance with Section 2.15.
“Measurement Period” means the period of four (4) consecutive fiscal quarters
most recently ended.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrowers or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Net Cash Proceeds” means:
(a)with respect to any Disposition, realization of insurance proceeds from a
casualty event by any Loan Party or any of its Subsidiaries or any indemnity
(except indemnity payments reimbursing the Borrowers for out-of-pocket expenses)
payments or purchase price adjustments received in respect of any Permitted
Acquisition, the excess, if any, of (i) the sum of cash and Cash Equivalents
received by such Loan Party or any of its Subsidiaries in connection with such
transaction (including any cash or Cash Equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by the applicable asset and that is required to
be repaid in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the reasonable out-of-pocket costs and expenses incurred by
such Loan Party or such Subsidiary in connection with such transaction and
(C) taxes paid or reasonably estimated to be payable within two years of the
date of the relevant transaction as a result of any gain recognized in
connection therewith; provided that, if the amount of any estimated taxes
pursuant to subclause (C) exceeds the amount of taxes actually required to be
paid in cash in respect of such Disposition, the aggregate amount of such excess
shall constitute Net Cash Proceeds; and
(b)with respect to the sale or issuance of any Equity Interest by the Borrowers,
or the incurrence or issuance of any Indebtedness by any Loan Party or any of
its Subsidiaries, the excess of (i) the sum of the cash and Cash Equivalents
received in connection with such transaction over (ii) the underwriting
discounts and commissions, and other reasonable out-of-pocket costs and
expenses, incurred by such Loan Party or such Subsidiary in connection
therewith.
“New Lender(s)” has the meaning specified in Section 2.15(b).

19



--------------------------------------------------------------------------------



“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (ii) has been
approved by the Required Lenders.
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Note(s)” means a Term Note, Delayed Draw Term Note, Incremental Term Note, or a
Revolving Credit Note, as the context may require.
“Notice of Issuance” has the meaning specified in Section 2.03(b)(i).
“NPL” means the National Priorities List under CERCLA.
“NT Network” has the meaning specified in the introductory paragraph hereto.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Secured Cash Management Agreement or Secured
Hedge Agreement, in each case whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding; provided, however, that Obligations shall not include any Excluded
Swap Obligation of any Loan Party. For purposes of clarity, Obligations include
all L/C Obligations.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Original Credit Agreement” has the meaning specified in the Preliminary
Statements.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Outstanding Amount” means (a) with respect to Term Loans, Delayed Draw Term
Loans, Incremental Term Loans and Revolving Credit Loans (inclusive of L/C
Obligations) on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Term
Loans, Delayed Draw Term Loans, Incremental Term Loans and Revolving Credit
Loans, as the case may be, occurring on such date and (b) with respect to any
L/C Obligations on any date, the amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrowers of Unreimbursed
Amounts.
“Patent Security Agreement” means the Patent Security Agreement dated as of the
Second Restatement Date of NT Network Services, LLC in favor of the
Administrative Agent as amended from time to time.
“Parent” means GTT Communications, Inc.
“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(d).

20



--------------------------------------------------------------------------------



“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrowers or
any ERISA Affiliate or to which the Borrowers or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
“Permitted Acquisition” means any Acquisition (for purposes of clarity,
including acquisitions of customer contracts in so-called “novations”) which
satisfies each of the following conditions:
(a)any Subsidiary of the Borrowers or a Subsidiary thereof created for the
purpose of effecting the Acquisition or acquired in connection therewith shall
have complied with the requirements of Section 6.12;
(b)after giving pro forma effect to a proposed Acquisition, the Consolidated Net
Total Leverage Ratio shall not exceed the lesser of (i) 3.50:1.0, and (ii) the
Consolidated Net Total Leverage Ratio or, from and after the first Ratio
Adjustment Date, the Adjusted Consolidated Net Total Leverage Ratio then in
effect, in either instance minus one-quarter (0.25x);
(c)both before and after giving pro forma effect to any Acquisition, no Default
or Event of Default (including pro forma compliance with the financial covenants
set forth in Section 7.11) shall have occurred and be continuing;
(d)the Borrowers shall have delivered to the Administrative Agent, at least 10
Business Days (or such shorter time period as the Administrative Agent may
otherwise reasonably agree in writing) prior to the consummation of such
Acquisition, a certificate from a Responsible Officer of the Borrowers
demonstrating (in detail reasonably satisfactory to the Administrative Agent)
pro forma compliance with the covenants set forth in Section 7.11 and with the
other requirements set forth in this definition of Permitted Acquisition,
including the Consolidated Net Total Leverage Ratio calculations required by
clause (b) above;
(e)the Borrowers shall have delivered to the Administrative Agent not less than
15 Business Days (or such shorter time period as the Administrative Agent may
otherwise agree in writing) prior to the consummation of the Acquisition a
summary providing a reasonably detailed description of the Target and the terms
and conditions of the proposed acquisition, material financial, business and
legal due diligence information relating to the Target (including, Pro Forma
EBITDA, and in the case of each Acquisition generating Pro Forma EBITDA greater
than $5,000,000, a quality-of-earnings report or other independent third party
verification satisfactory to the Administrative Agent as the Administrative
Agent may reasonably request, and all material legal documentation pertaining to
such acquisition, and all of the foregoing are reasonably satisfactory to the
Administrative Agent;
(f)the assets acquired in such Acquisition shall be owned exclusively by a
Borrower (other than the Parent) or a Subsidiary which becomes a Borrower;
(g)the Target shall be engaged in a business reasonably related to the
Borrowers’ Business, and the Acquisition shall include all or substantially all
of the assets, or one hundred percent (100%) of the Equity Interests, of the
Target;
(h)the Target shall have consolidated earnings before interest and taxes after
depreciation and amortization (calculated in a similar manner as Consolidated
EBITDA is calculated hereunder, with any cost or expense savings, synergies or
add-backs of any kind reasonably satisfactory to the Administrative Agent) for
the Measurement Period prior to the closing of the Acquisition, of greater than
$0;
(i)the Acquisition shall not be hostile and shall be approved by the Target’s
board of directors or equivalent governing body;
(j)both before and after giving pro forma effect to the Acquisition, the
Borrowers have at least $5,000,000 of unfunded Revolving Credit Commitments (for
purposes of clarity, the aggregate stated amount of all outstanding Letters of
Credit shall be considered funded Revolving Credit Commitments for purposes of
this clause (j)) and would be able to incur a Revolving Credit Borrowing of at
least $5,000,000 without causing a Default or Event of Default under Section
7.11;

21



--------------------------------------------------------------------------------



(k)any Acquisition-Related Debt incurred in connection with the Acquisition is
(i) unsecured, (ii) accrues pay-in-kind (PIK) interest only, and (iii) in the
case of Seller Notes only, is payable not sooner than January 6, 2020; and
(l)if in excess of $250,000, or otherwise required by the Administrative Agent,
the holder(s) of any Acquisition-Related Debt to be incurred in connection with
such Acquisition shall have entered into a subordination agreement in form
satisfactory to the Administrative Agent acknowledging and agreeing to the
Acquisition-Related Debt Payment Conditions (as defined below).
As used herein, the term “Acquisition-Related Debt Payment Conditions” means
that the Acquisition-Related Debt constitutes Earnout Indebtedness and, at the
time of any payment by a Borrower in respect of such Earnout Indebtedness and
after giving effect thereto, (i) no Default or Event of Default shall have
occurred and be continuing under the Credit Agreement, and (ii) the Borrowers
shall have Liquidity of at least $10,000,000. For purposes of clarity, no
payments shall be made in respect of Seller Notes during the term of this
Agreement.
“Permitted Holders” means the Parent and the Borrowers.
“Permitted Seller Debt” has the meaning ascribed thereto in Section 7.02(j).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrowers or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
“Pledge Agreement” means collectively the Amended and Restated Pledge Agreements
of GTT Global Telecom Government Services, LLC, GTT Americas and GTT, each dated
as of the Second Restatement Date and in favor of the Administrative Agent, each
as amended from time to time.
“Pledged Stock” has the meaning specified in the Pledge Agreement.
“Principal Payment Dates” has the meaning specified in Section 2.07(a).
“Pro Forma EBITDA” means, with respect to any Target acquired in a Permitted
Acquisition, such Target’s earnings before interest, income taxes, amortization
and depreciation, and corporate overhead and one-time charges (including
severance) (in both cases, to the extent not expected to be ongoing after the
consummation of the Acquisition), as calculated in accordance with GAAP, and in
the case of other Targets, for the most recent twelve (12) month period as shown
on financial statements which are made available to the Lenders prior to the
consummation of the Permitted Acquisition, calculated by the Borrowers and
acceptable to the Administrative Agent in its sole discretion, with such
adjustments as can be verified and demonstrated by the Borrowers and acceptable
to the Administrative Agent in its sole discretion.
“Qualifying Permitted Acquisition” has the meaning specified in Section 7.11(a).
“Quarterly Date” means March 31, June 30, September 30 and December 31 in each
year, commencing with the first such date following the Second Restatement Date.
“Ratio Adjustment Date” has the meaning specified in Section 7.11(a).
“Register” has the meaning specified in Section 11.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Reportable Event” means any “reportable event” as defined in Section 4043(c) of
ERISA and the regulations thereunder, other than events for which the 30 day
notice period has been waived.

22



--------------------------------------------------------------------------------



“Required Delayed Draw Term Lenders” means Delayed Draw Term Lenders holding
more than 50% of the aggregate Delayed Draw Term Commitments.
“Required Lenders” means, as of any date of determination, (i) if there are only
two (2) Lenders, both Lenders, or (ii) if there are three (3) Lenders, then at
least 2 of the 3 Lenders, or (iii) if there are four (4) or more Lenders, then
at least 2 Lenders, in each instance in (ii) and (iii), holding more than 50% of
the sum of the (a) Consolidated Outstandings and (b) aggregate unused Revolving
Credit Commitment; provided that the unused Revolving Credit Commitment of, and
the portion of the Consolidated Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders. For avoidance of doubt, a Defaulting Lender shall not be
counted in determining the number of Lenders for purposes of the Required
Lenders definition.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president, treasurer, assistant treasurer or controller
of a Loan Party and any other officer of the applicable Loan Party so designated
by any of the foregoing officers in a notice to the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
“Restricted” means, when referring to cash or Cash Equivalents of the Borrowers,
that such cash or Cash Equivalents (i) appear (or would be required to appear),
as “restricted” on a consolidated balance sheet of the Borrowers (unless such
appearance is solely related to the Loan Documents or the Liens created
thereunder), or (ii) are subject to any Lien in favor of any Person other than
the Administrative Agent.
“Restricted Payment” means (i) payments in respect of Acquisition-Related Debt,
including GTT 360 Earnout Payments and WSNS Earnout Payments, and (ii) any
dividend or other distribution (other than distributions of cash to Parent, or
dividends or distributions to any Domestic Subsidiary or, in the case of Foreign
Subsidiaries only, to another Foreign Subsidiary or to the Parent) (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of any Person or any of its Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
payment in respect of any option, warrant or other right to acquire any such
dividend or other distribution or payment.
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Libor Rate Loans,
having the same Interest Period made by each of the Revolving Credit Lenders
pursuant to Section 2.01(b)(i).
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to make Revolving Credit Loans to the Borrowers pursuant to Section
2.01(b), in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 under
the caption “Revolving Credit Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement, which amount on the Second Restatement Date is $15,000,000.
For purposes of clarity, the L/C Commitment is a sublimit of the Revolving
Credit Commitment, and the Outstanding Amount of L/C Obligations shall reduce
availability under the Revolving Credit Commitment on a dollar-for-dollar basis.
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitment at such time and any
Incremental Revolving Commitment.
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.
“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

23



--------------------------------------------------------------------------------



“Revolving Credit Note” means a promissory note made by the Borrowers in favor
of a Revolving Credit Lender evidencing Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit B-2A or Exhibit
B-2B.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Second Restatement Date” means August 6, 2014.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.
“Secured Hedge Agreement” means any Swap Contract permitted under Article VI or
VII that is entered into by and between any Loan Party and any Hedge Bank.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, Cash Management Banks and the L/C Issuer, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.
“Security Agreement” means the Amended and Restated Security Agreement dated as
of the Second Restatement Date of the Borrowers in favor of the Administrative
Agent (for the benefit of the Lenders), as amended from time to time.
“Security Agreement Supplement” means a supplement to update the Security
Agreement or to add a party thereto.
“Seller Note(s)” means any promissory note or other instrument issued by a
Borrower to a seller in any Permitted Acquisition to evidence a deferred portion
of the purchase price paid by such Borrower to such seller in connection with
such Permitted Acquisition the terms of which are consistent with the
Acquisition-Related Debt Payment Conditions.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“Subordinated Creditors” means, collectively, BIA Digital Partners SBIC II LP,
Plexus Fund II GP, LLC and Alcentra Capital Corporation.
“Subordinated Indebtedness” means the Indebtedness of the Borrowers to the
Subordinated Creditors under the Subordinated Loan Documents.

24



--------------------------------------------------------------------------------



“Subordinated Indebtedness Payoff Letter” means the payoff letter addressed to
the Borrowers and the Administrative Agent and in form and substance reasonably
satisfactory to the Administrative Agent, relating to the payment in full by the
Borrowers of all Subordinated Indebtedness.
“Subordinated Loan Documents” means that certain Second Amended and Restated
Note Purchase Agreement dated as of April 30, 2013, as amended, modified,
supplemented, extended, restated from time to time or in effect as of the Second
Restatement Date, together with all guaranties and collateral documents
(including the Subordinated Guaranty, the Subordinated Collateral Documents and
the other Subordinated Loan Documents, each as defined in the Intercreditor
Agreement referred to in the Original Credit Agreement, in each case as amended
from time to time.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer collectively to all direct and
indirect Domestic Subsidiaries and Foreign Subsidiaries of the Borrowers.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligation” means any Swap Contract that constitutes a “swap” within the
meaning of section 1a(47) of the Commodity Exchange Act, as amended from time to
time.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the bankruptcy or
insolvency of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Target” means the Person, the business or division of any Person or
substantially all of the assets of a Person, acquired in an Acquisition.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

25



--------------------------------------------------------------------------------



“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Libor Rate Loans, having the same Interest Period
made by each of the Term Lenders pursuant to Section 2.01(a)(i).
“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrowers pursuant to Section 2.01(a)(i) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 2.01 under the caption “Term Commitment” or,
in the case of a Person that becomes a Term Lender pursuant to an assignment
permitted under Section 11.06, as specified opposite such caption in the
Assignment and Assumption pursuant to which such Term Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of the Term Commitment on
the Second Restatement Date is $110,000,000.
“Term Commitment Percentage” means, as to each Term Lender, the percentage set
forth opposite the name of such Lender on Schedule 2.01 under the caption “Term
Commitment Percentage.”
“Term Facility” means, at any time, the aggregate principal amount of the Term
Loans of all Term Lenders and Delayed Draw Term Loans of all Delayed Draw Term
Lenders outstanding at such time.
“Term Lender(s)” means (a) at any time on or prior to the Second Restatement
Date, any Lender that has a Term Commitment at such time and (b) thereafter, any
Lender that from time to time holds Term Loans after giving effect to any
assignment thereof permitted by Section 11.06(b).
“Term Loan” means an advance made by any Term Lender under the Term Commitment.
“Term Note” means a promissory note made by the Borrowers in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit B‑1A or Exhibit B-1B.
“Threshold Amount” means $2,500,000.
“TiNet” means NT Network Services LLC, SCS, a limited partnership organized
under the laws of Luxembourg.
“TiNet Acquisition” means the Acquisition by Parent of 100% of the Equity
Interests of TiNet.
“TiNet Acquisition Documents” means the Equity Purchase Agreement dated as of
April 30, 2013 by and among Neutral Tandem, Inc. (d/b/a Inteliquent) as Parent,
NT Network Services, Inc., as Seller, and the Parent, as Purchaser, in form and
substance reasonably acceptable to the Administrative Agent.
“Trademark Security Agreement” means the Amended and Restated Trademark Security
Agreement dated as of the Second Restatement Date of GTT Communications, Inc.,
NLayer Communications, Inc. and NT Network Services, LLC in favor of the
Administrative Agent as amended from time to time.
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of a Borrower connected
with and symbolized by such trademarks.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Libor Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined as of the most recent annual actuarial

26



--------------------------------------------------------------------------------



report valuation date for such Pension Plan in accordance with the assumptions
used by such Pension Plan’s actuaries for funding purposes in effect for the
applicable plan year.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Warrant Purchase and Exercise Agreement” means that certain Warrant Purchase
and Exercise Agreement dated as of August 6, 2014 by and among BIA Digital
Partners SBIC II LP, BNY Mellon Alcentra Mezzanine III, L.P., Plexus Fund II,
L.P. and the Parent.
“Webster Bank” means Webster Bank, N.A. and its successors.
“Working Capital Adjustment” means an amount equal to the difference between
(a) the current assets of the Parent and its Subsidiaries minus (b) the current
liabilities of the Parent and its Subsidiaries.
“WSNS” means Wall Street Network Solutions, LLC, a Delaware limited liability
company.
“WSNS Acquisition” means the acquisition of WSNS by GTT Americas pursuant to the
WSNS Acquisition Agreement.
“WSNS Acquisition Agreement” means that certain Membership Interest Purchase
Agreement dated as of August 1, 2014, by and among the “Sellers” named therein,
as sellers, GTT Americas, as purchaser, and the Lead Borrower, as Parent.
“WSNS Earnout Payments” means cash payments by a Borrower or Borrowers pursuant
to earnout liabilities incurred in connection with the WSNS Acquisition, which
payments shall not be made earlier than the thirteen month anniversary of the
closing date of the WSNS Acquisition and, in each instance, in an amount which
does not exceed the amount due in accordance with the terms of the WSNS
Acquisition Agreement as in effect on the Second Restatement Date; provided,
however, Borrower or Borrowers may make three (3) quarterly advance payments to
Michael Fritzlo during the nine (9) month period commencing August 1, 2014, each
in an amount equal to $25,000, in accordance with the terms of the WSNS
Acquisition Agreement.
.Other Interpretive Provisions.
.02OtherInterpretiveProvisions.MERGEFORMATAUTONFD3_TCWith reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

27



--------------------------------------------------------------------------------



(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Documen
1.03 AccountingTerms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrowers or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrowers shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
1.04 Rounding. Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number
1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENTIONS
2.01 Second Restatement Date Funding Mechanics; The Term Borrowings; The Delayed
Draw Term Borrowings;The Revolving Credit Borrowings. (a)(i) On the Second
Restatement Date, Term Loans outstanding under the Original Credit Agreement
(collectively, the “Existing Term Loans”) and all accrued but unpaid interest
thereon shall remain outstanding and shall be deemed to have been funded under
and shall constitute outstanding Term Loans in respect of the Term Commitment
under this Agreement. On the Second Restatement Date, each Term Lender shall
fund its Term Commitment in such amount as may be determined by the
Administrative Agent to be necessary (but in no event in excess of the amount of
any Term Lender’s Term Commitment) to cause such Term Lender’s Applicable
Percentage of the Outstanding Amount of Term Loans to equal the applicable Term
Commitment set forth for each such Lender on Schedule 2.01 attached hereto.
Amounts borrowed under this Section 2.01(a)(i) on the Second Restatement Date
and repaid or prepaid may not be reborrowed. Term Loans may be Base Rate Loans
or Libor Rate Loans, as further provided herein; provided, however, that any
Term Borrowing made on the Second Restatement Date shall be made as Base Rate
Loans.
(a)(ii)    Delayed Draw Term Borrowings. From time to time on or after the
Second Restatement Date, subject to the terms and conditions of this Agreement,
subject to the satisfaction of the Delayed Draw Funding Conditions set forth
below, each Delayed Draw Term Lender (severally, not jointly) agrees to make
Delayed Draw Term Loans on any Business Day prior to the Delayed Draw Term
Commitment Termination Date, in an aggregate principal amount at any one time
outstanding not to exceed such Lender’s Delayed Draw Term Loan Commitment minus
the sum of the previously funded amount of the Delayed Draw Term Loans
(regardless of the then Outstanding Amount of such

28



--------------------------------------------------------------------------------



Delayed Draw Term Loans. Amounts repaid or prepaid in respect of Delayed Draw
Term Loans may not be reborrowed. Delayed Draw Term Loans may be Base Rate Loans
or Libor Rate Loans, as further provided herein.
As used herein, the term “Delayed Draw Funding Conditions” means:
(A)    all conditions precedent in Section 4.02 shall have been satisfied;
(B)    after giving effect to the funding of the requested Delayed Draw Term
Loan, and deeming all cash proceeds thereof as Restricted, the Consolidated Net
Total Leverage Ratio shall not exceed 3.50:1.0;
(C)    each Delayed Draw Term Borrowing shall be in a minimum aggregate
principal amount of $5,000,000; and
(D)    there shall be no more than three (3) Delayed Draw Term Borrowings.
(b)    The Revolving Credit Borrowings. On the Second Restatement Date,
Revolving Credit Loans and Letters of Credit outstanding under the Original
Credit Agreement (collectively, the “Existing Revolving Credit Loans”) and all
accrued but unpaid interest and fees thereon shall remain outstanding and shall
be deemed to have been funded under and shall constitute outstanding Revolving
Credit Loans in respect of the Revolving Credit Commitment and Letters of Credit
in respect of the Letter of Credit Commitment under this Agreement,
respectively. In connection with the first Revolving Credit Borrowing on or
after the Second Restatement Date, each Revolving Credit Lender shall fund its
Revolving Credit Commitment in such amount as may be determined by the
Administrative Agent to be necessary (but in no event in excess of the amount of
any Revolving Credit Lender’s Revolving Credit Commitment) to cause such
Revolving Credit Lender’s Applicable Percentage of the Outstanding Amount of
Revolving Credit Loans (after giving effect to the Revolving Credit Borrowing on
such date) to equal the percentage set forth opposite such Lender’s name on
Schedule 2.01. Subject to the foregoing and to the terms and conditions set
forth herein, each Revolving Credit Lender (severally, not jointly) agrees to
make loans (each such loan, a “Revolving Credit Loan”) to the Borrowers from
time to time, on any Business Day during the Availability Period, in an
aggregate principal amount at any one time outstanding not to exceed the amount
of such Lender’s Revolving Credit Commitment; provided, however, that after
giving effect to any Revolving Credit Borrowing, (i) the Consolidated Revolving
Credit Outstandings shall not exceed the Revolving Credit Facility, and (ii) the
aggregate Outstanding Amount of the Revolving Credit Loans and L/C Obligations
of any Lender shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment. Within the limits of each Revolving Credit Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this Section 2.01(b), prepay under Section 2.05, and reborrow
under this Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or
Libor Rate Loans, as further provided herein.
2.02 Borrowings, Conversions and Continuations of Loans. (a) Each Term
Borrowing, Delayed Draw
Term Borrowing and Revolving Credit Borrowing and each conversion of Term Loans,
Delayed Draw Term Loans or Revolving Credit Loans from one Type to the other,
and each continuation of Libor Rate Loans shall be made upon the Lead Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Libor Rate Loans, and (ii) on the requested
date of any Borrowing of Base Rate Loans or any conversion of Libor Rate Loans
to Base Rate Loans. Each telephonic notice by the Lead Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Lead Borrower. Each Borrowing of, conversion to or
continuation of Libor Rate Loans shall be in a principal amount of $100,000 or a
whole multiple of $10,000 in excess thereof. Except as provided in Section
2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $100,000 or a whole multiple of $10,000 in excess thereof.
Each Committed Loan Notice (whether telephonic or written) shall specify
(i) whether the Borrowers are requesting a Term Borrowing, Delayed Draw Term
Borrowing, or a Revolving Credit Borrowing, a conversion of Term Loans, Delayed
Draw Term Loans, or Revolving Credit Loans from one Type to the other, or a
continuation of Libor Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued,

29



--------------------------------------------------------------------------------



(iv) the Type of Loans to be borrowed or to which existing Term Loans, Delayed
Draw Term Loans or Revolving Credit Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Lead Borrower fails to specify a Type of Loan in a Committed Loan Notice or if
the Lead Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Term Loans, Delayed Draw Term Loans or
Revolving Credit Loans shall be made as, or converted to, Base Rate Loans. Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable Libor
Rate Loans. If the Lead Borrower requests a Borrowing of, conversion to, or
continuation of Libor Rate Loans in any such Committed Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage
under the applicable Facility of the applicable Term Loans, Delayed Draw Term
Loans or Revolving Credit Loans. In the case of a Term Borrowing, Delayed Draw
Term Borrower or a Revolving Credit Borrowing, each Appropriate Lender shall
make the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, in the
case of Borrowings on the Second Restatement Date, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrowers
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrowers on the books of Webster Bank with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to the Administrative Agent by the Lead Borrower.
(c)    Except as otherwise provided herein, a Libor Rate Loan may be continued
or converted only on the last day of an Interest Period for such Libor Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Libor Rate Loans without the consent of the Required Lenders.
(d)    The Administrative Agent shall promptly notify the Lead Borrower and the
Lenders of the interest rate applicable to any Interest Period for Libor Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Lead Borrower and the
Lenders of any change in Webster Bank’s prime rate used in determining the Base
Rate promptly following the public announcement of such change.
(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than five (5) Interest Periods in effect.
2.03 Letters of Credit


(a)    The L/C Commitment.
(i)    Subject to the terms and conditions set forth herein, the L/C Issuer
agrees, in reliance upon the agreements of the Borrowers and the Revolving
Credit Lenders set forth in this Section 2.03, (a) from time to time on any
Business Day during the period from the Second Restatement Date until the L/C
Expiration Date, to issue Letters of Credit, or (as the case may be) to cause
Letters of Credit to be issued by the L/C Substitute Issuer, in each case for
the account of a Borrower, and to amend or extend Letters of Credit previously
issued, or (as the case may be) to cause Letters of Credit previously issued to
be amended or extended by the L/C Substitute Issuer, all in accordance with
Section 2.03(b), and (b) to honor drawings under the Letters of Credit, or (as
the case may be) to cause the L/C Substitute Issuer to honor drawings under the
Letters of Credit; and the Revolving Credit Lenders severally agree to
participate in Letters of Credit issued for the account of a Borrower and any
drawings thereunder; provided, however, that after giving effect to any L/C
Credit Extension with respect to any Letter of Credit, (x) the Consolidated
Revolving Credit Outstanding shall not exceed the Revolving Credit Commitment
then in effect, (y) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Revolving Lender, plus such Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all L/C Obligations, shall not exceed
such Lender’s Revolving Credit Commitment, and (z) the aggregate Outstanding
Amount of the L/C Obligations shall not exceed the L/C Commitment. Each request
by the Lead Borrower, on behalf of any Borrower, for the issuance or amendment

30



--------------------------------------------------------------------------------



of a Letter of Credit shall be deemed to be a representation by the Borrowers
that the L/C Credit Extension so requested complies with the conditions set
forth in the proviso to the preceding sentence. Within the foregoing limits, and
subject to the terms and conditions hereof, a Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly a Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.
(ii)    The L/C Issuer shall not issue any Letter of Credit, or (as the case may
be) cause any Letter of Credit to be issued by the L/C Substitute Issuer, if:
1)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless the Administrative Agent has approved such expiry date;
provided that any Letter of Credit with a one-year term may provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the L/C Expiration Date); or
2)    the expiry date of such requested Letter of Credit would occur after the
L/C Expiration Date, unless all the Revolving Credit Lenders have approved such
expiry date.
(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit, or (as the case may be) to cause any Letter of Credit to be issued by
the L/C Substitute Issuer, if:
1)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer or the L/C
Substitute Issuer from issuing such Letter of Credit, or any Applicable Law or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer or the L/C
Substitute Issuer shall prohibit, or request that the L/C Issuer or the L/C
Substitute Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon the L/C Issuer or the
L/C Substitute Issuer with respect to such Letter of Credit any restriction,
reserve or capital requirement (for which the L/C Issuer or the L/C Substitute
Issuer is not otherwise compensated hereunder) not in effect on the L/C
Commitment Effective Date, or shall impose upon the L/C Issuer or the L/C
Substitute Issuer any unreimbursed loss, cost or expense which was not
applicable on the L/C Commitment Effective Date and which the L/C Issuer in good
faith deems material to it;
2)    except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000;
3)    such Letter of Credit is to be denominated in any currency other than
Dollars;
4)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder; or
5)    any default of any Revolving Lender’s obligations to fund under Section
2.03(c) exists or any Revolving Lender is at such time a Defaulting Lender
hereunder, unless the L/C Issuer has entered into satisfactory arrangements with
the Lead Borrower or such Lender to eliminate the L/C Issuer’s risk with respect
to such Lender.
(iv)    The L/C Issuer shall not amend any Letter of Credit, or otherwise cause
any Letter of Credit to be amended by the L/C Substitute Issuer, if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit, or
(as the case may be) to cause such Letter of Credit to be issued, in its amended
form under the terms hereof.
(v)    The L/C Issuer shall be under no obligation to amend any Letter of
Credit, or otherwise to cause any Letter of Credit to be amended, if (x) the L/C
Issuer would have no obligation at such time to issue such Letter of Credit (or
to cause such Letter of Credit to be issued) in its amended form under the terms

31



--------------------------------------------------------------------------------



hereof, or (y) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.
(vi)    The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued, or (as the case may be) caused to be
issued, by it and the documents associated therewith, and the L/C Issuer shall
have all of the benefits, immunities and exculpations (x) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued or caused
to be issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (y) as additionally provided herein with respect to the L/C
Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Lead Borrower delivered to the L/C Issuer and the
Administrative Agent in the form of an L/C Application, appropriately completed
and signed by a Responsible Officer of the Lead Borrower (a “Notice of
Issuance”). Such L/C Application must be received by the L/C Issuer and the
Administrative Agent not later than 2:00 p.m., at least four (4) Business Days
(or such later date and time as the Administrative Agent and the L/C Issuer may
agree in any particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of any
request for the initial issuance of any Letter of Credit, such L/C Application
shall specify in form and detail satisfactory to the L/C Issuer and the
Administrative Agent: (i) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (ii) the amount thereof; (iii) the
expiry date thereof; (iv) the name and address of the beneficiary thereof; (v)
the documents to be presented by such beneficiary in case of any drawing
thereunder; (vi) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (vii) such other matters as
the L/C Issuer may reasonably require. In the case of any request for an
amendment of any outstanding Letter of Credit, such L/C Application shall
specify in form and detail reasonably satisfactory to the L/C Issuer and the
Administrative Agent: (i) the Letter of Credit to be amended; (ii) the proposed
date of amendment thereof (which shall be a Business Day); (iii) the nature of
the proposed amendment; and (iv) such other matters as the L/C Issuer may
reasonably require. Additionally, the Lead Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably require.
(ii)    Promptly after receipt of any L/C Application, the L/C Issuer will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such L/C Application from the Lead
Borrower and, if not, the L/C Issuer will provide the Administrative Agent with
a copy thereof. Unless the L/C Issuer has received written notice from any
Revolving Lender, the Administrative Agent or any Borrower, at least two (2)
Business Days prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article V shall not then be satisfied, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit,
or (as the case may be) cause a Letter of Credit to be issued by the L/C
Substitute Issuer, in each case for the account of a Borrower under this
Agreement or enter into the applicable amendment, as the case may be, in each
case, in accordance with the usual and customary business practices of the L/C
Issuer and (if applicable) the L/C Substitute Issuer. Immediately upon the
issuance of each Letter of Credit, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Revolving Lender’s Applicable Percentage of the Revolving Credit
Commitments times the amount of such Letter of Credit.
(iii)    If the Lead Borrower so requests in any applicable L/C Application, the
L/C Issuer may, in its sole and absolute discretion, agree to issue (or cause to
be issued) a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided, however, that any such Auto-

32



--------------------------------------------------------------------------------



Extension Letter of Credit must permit the L/C Issuer or (as the case may be)
L/C Substitute Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Lead Borrower shall not be required to make a specific
request to the L/C Issuer for any such extension. Once an Auto-Extension Letter
of Credit has been issued, the Revolving Credit Lenders shall be deemed to have
authorized (but may not require) the L/C Issuer to permit the extension of such
Letter of Credit at any time to an expiry date not later than the L/C Expiration
Date; provided, however, that the L/C Issuer shall not permit any such extension
if (x) the L/C Issuer has determined that it would not be permitted, or would
have no obligation at such time, to issue such Letter of Credit (or otherwise to
cause such Letter of Credit to be issued) in its revised form (as extended)
under the terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.08(a) or otherwise), or (y) it has received notice (which may be by
telephone or in writing) on or before the day that is ten (10) Business Days
before the Non-Extension Notice Date (x) from the Administrative Agent that the
Required Lenders have elected not to permit such extension, or (z) from the
Administrative Agent, any Revolving Lender or the Lead Borrower that one or more
of the applicable conditions specified in Article V is not then satisfied, and
in each such case directing the L/C Issuer not to permit such extension.
(iv)    Promptly after any Letter of Credit or any amendment to a Letter of
Credit has been delivered to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Lead Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit, or (as the
case may be) from the L/C Substitute Issuer, of any notice of a drawing under
such Letter of Credit, the L/C Issuer shall notify the Lead Borrower and the
Administrative Agent thereof. Not later than 2:00 p.m. on the date of any
payment by the L/C Issuer or (as the case may be) by the L/C Substitute Issuer
with respect to a Letter of Credit (each such date, an “L/C Honor Date”), the
Lead Borrower shall reimburse the L/C Issuer through the Administrative Agent in
an amount equal to the amount of such drawing. If the Lead Borrower fails to so
reimburse the L/C Issuer by such time, the Administrative Agent shall promptly
notify each Revolving Lender of the L/C Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Applicable Revolving Credit Percentage thereof. In such
event, the applicable Borrower shall be deemed to have requested a Borrowing of
Revolving Credit Loans that are Base Rate Loans to be disbursed on the L/C Honor
Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02(b) for the principal amount of
Borrowings, but subject to the amount of the unutilized portion of the Revolving
Credit Commitments after giving effect to such Borrowings and the immediate
payment of the Unreimbursed Amount, and the conditions set forth in Article V
(other than the delivery of a Borrowing Request). Any notice given by the L/C
Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may be
given by telephone if immediately confirmed in writing; provided, however, that
the lack of such an immediate confirmation shall not affect the conclusiveness
or binding effect of such notice.
(ii)    Each Revolving Lender shall upon any notice issued by the Administrative
Agent by 9:30 a.m. (Boston time) on any Business Day pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Revolving Credit Percentage of the Unreimbursed Amount
not later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Revolving Lender that so makes funds available shall be
deemed to have made a Revolving Loan that is a Base Rate Loan to the Borrowers
in such amount. The Administrative Agent shall remit the funds so received to
the L/C Issuer.

33



--------------------------------------------------------------------------------



(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Borrowing of Revolving Credit Loans that are Base Rate Loans because the
conditions set forth in Article IV cannot be satisfied or for any other reason,
the applicable Borrower shall be deemed to have incurred from the L/C Issuer an
L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the L/C Default Rate. In such event,
each Revolving Lender’s payment to the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.
(iv)    Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
applicable Revolving Credit Percentage of such amount shall be solely for the
account of the L/C Issuer.
(v)    Each Revolving Lender’s obligation to make Revolving Credit Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including: (a) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the L/C Substitute Issuer, the Lead Borrower or any
other Person for any reason whatsoever; (b) the occurrence or continuation of
any Default; or (c) any other occurrence, event or condition, whether or not
similar to any of the foregoing. No such making of an L/C Advance shall relieve
or otherwise impair the obligation of the applicable Borrower to reimburse the
L/C Issuer for the amount of any payment made by the L/C Issuer under or with
respect to any Letter of Credit, together with interest as provided herein.
(vi)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate or a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Revolving Loan included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Revolving Lender
(through the Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after the L/C Issuer has made a payment under or with respect
to any Letter of Credit and has received from any Revolving Lender such Lender’s
L/C Advance in respect of such payment in accordance with Section 2.03(c), if
the Administrative Agent receives for the account of the L/C Issuer any payment
in respect of the related Unreimbursed Amount or interest thereon (whether
directly from the applicable Borrower or otherwise, including proceeds of cash
collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Revolving Credit Percentage
thereof in the same funds as those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.12 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the

34



--------------------------------------------------------------------------------



date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under this clause (ii) shall survive the payment in
full of the Obligations, and the termination of this Agreement.
(e)    Obligations Absolute. The Obligations of the Borrowers to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrowers or any Guarantor may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer, the L/C
Substitute Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or Instrument relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by the L/C Issuer or (as the case may be) the L/C Substitute
Issuer under such Letter of Credit against presentation of a draft or
certificate that does not strictly comply with the terms of such Letter of
Credit; or any payment made by the L/C Issuer or (as the case may be) the L/C
Substitute Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any debtor relief laws; or
(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers or any
Guarantors, except any circumstance or happening caused by the gross negligence
or willful misconduct of the L/C Issuer or (as the case may be) the L/C
Substitute Issuer.
The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it in accordance with the
procedures set forth herein and, in the event of any claim of noncompliance with
the Lead Borrower’s instructions or other irregularity, the Lead Borrower, on
behalf of the applicable Borrower, will promptly notify the Administrative Agent
and the L/C Issuer. The Borrowers shall be deemed to have waived any such claim
against the L/C Issuer and its correspondents unless such notice is given as
aforesaid.
(f)    Role of L/C Issuer. Each Lender and the Borrowers agree that, in paying
any drawing under any Letter of Credit, neither the L/C Issuer nor the L/C
Substitute Issuer shall have any responsibility to obtain any document (other
than any sight draft, certificates and documents expressly required by the
Letter of Credit) or to ascertain or inquire as to the validity or accuracy of
any such document or the authority of the Person executing or delivering any
such document. None of the L/C Issuer, the Administrative Agent, the L/C
Substitute Issuer, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer or the L/C Substitute
Issuer shall be liable to any Lender for: (i) any action taken or omitted in
connection herewith at the request or with the approval of the Revolving Credit
Lenders or the Required Lenders, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
Instrument related to any Letter of Credit or Issuer Document. The Borrowers
hereby assume all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrowers’
pursuing such rights and remedies as it

35



--------------------------------------------------------------------------------



may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, the L/C Substitute
Issuer, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer or the L/C Substitute Issuer shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrowers, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which were caused by the willful misconduct or gross
negligence of the L/C Issuer or L/C Substitute Issuer or the willful failure of
the L/C Issuer or L/C Substitute Issuer to pay under any Letter of Credit after
the presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer and the L/C
Substitute Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, and neither the L/C Issuer nor
the L/C Substitute Issuer shall be responsible for the validity or sufficiency
of any Instrument transferring or assigning or purporting to transfer or assign
a Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
(g)    Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer or (as the case may be) the L/C Substitute Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, or (ii) if, as of the L/C Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrowers shall, in each
case, promptly Cash Collateralize the then Outstanding Amount of all L/C
Obligations. Upon the drawing of any Letter of Credit for which funds are on
deposit as cash collateral, such funds shall be applied, to the extent permitted
under Applicable Law, to reimburse the L/C Issuer.
(h)    Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrowers when a Letter of Credit is issued, the rules of the ISP shall
apply to each Letter of Credit.
(i)    Letter of Credit Fees. The Borrowers shall pay to the Administrative
Agent for the account of each Revolving Lender in accordance with its Revolving
Credit Commitment Letter of Credit fees (the “Letter of Credit Fees”) for each
Letter of Credit at an annual rate equal to (i) the Applicable Margin for Loans
that are LIBOR Loans multiplied by the daily amount available to be drawn under
such Letter of Credit. For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 2.03(m). Letter of Credit Fees shall be
(i) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the L/C Expiration Date and thereafter on
demand, and (ii) computed on a quarterly basis in arrears. If there is any
change in the Applicable Margin for Loans that are LIBOR Loans during any
quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Margin separately for each
period during such quarter that such Applicable Margin was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Administrative Agent, while any Event of Default exists, all Letter of
Credit Fees shall accrue at the L/C Default Rate.
(j)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrowers shall pay directly to the L/C Issuer for its own account a
fronting fee equal to twenty-five (25) basis points per annum with respect to
each Letter of Credit. Such fronting fee shall be computed on the daily amount
available to be drawn under each Letter of Credit on a quarterly basis in
arrears and shall be due and payable on the first Business Day after the end of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the L/C Expiration Date and thereafter on demand. For purposes of
computing the amount from time to time available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 2.03(m). In addition, the Borrowers shall pay directly to the L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
or otherwise incurred by the L/C Issuer relating to letters of credit as from
time to time in effect. Such customary fees and standard costs and charges are
due and payable on demand and are nonrefundable.
(k)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

36



--------------------------------------------------------------------------------



(l)    Letters of Credit Issued for Subsidiaries. Notwithstanding that any
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, the Parent or any Guarantor, the
Borrowers shall nevertheless be and remain obligated to reimburse the L/C Issuer
hereunder for any and all drawings under such Letter of Credit. The Borrowers
hereby acknowledges that the issuance of Letters of Credit for the account of
the Parent or any Guarantor inures to the benefit of the Borrowers, and that the
Borrowers’ business derives substantial benefits from the business of the Parent
and the Borrowers’ Subsidiaries.
(m)    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of any letter of credit (including any Letter of Credit) at any time shall be
deemed to be the stated amount of such letter of credit in effect at such time;
provided, however, that with respect to any letter of credit that, by its terms
or the terms of any document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such letter of credit
shall be deemed to be the maximum stated amount of such letter of credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.
2.04    [Reserved]


2.05    Prepayments. (a) Optional. The Borrowers may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Term
Loans, Delayed Draw Term Loans, and Revolving Credit Loans in whole or in part
without premium or penalty; provided that (A) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (1) three Business Days prior
to any date of prepayment of Libor Rate Loans and (2) on the date of prepayment
of Base Rate Loans; (B) any prepayment of Libor Rate Loans shall be in a
principal amount of $100,000 or a whole multiple of $100,000 in excess thereof;
and (C) any prepayment of Base Rate Loans shall be in a principal amount of
$100,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding or as otherwise may
be agreed by the Administrative Agent. Each such notice shall specify the date
and amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Libor Rate Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility). If such notice is given by the Borrowers, the Borrowers
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of a Libor Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05 to the
extent the Borrowers have been made aware of such amounts at the time of the
prepayment. Each prepayment of the outstanding Term Loans or Delayed Draw Term
Loans pursuant to this Section 2.05(a) shall be applied first to the Term
Facility ratably to the respective principal repayment installments thereof, and
each such prepayment shall be paid to the Lenders in accordance with their
respective Applicable Percentages in respect of each of the relevant Facilities.
No voluntary prepayment of any Revolving Credit Loans shall result in the
reduction of the Revolving Credit Commitment unless requested by the Borrowers
pursuant to Section 2.06(a) hereof.


(b)    Mandatory.
(i)    Excess Cash Flow. Commencing within the fiscal year of the Borrowers
ended December
31, 2015, on the earlier to occur of within ten (10) Business Days after
financial statements have been delivered pursuant to Section 6.01(a) and the
related Compliance Certificate has been delivered pursuant to Section 6.02(b) or
April 30 of each year, the Borrowers shall prepay the Loans in an aggregate
amount which equals (1) 50%, if the Consolidated Net Total Leverage Ratio as of
the end of such fiscal year is greater than or equal to 2.0 to 1.0 or (2) 25% if
the Consolidated Net Total Leverage Ratio as of the end of such fiscal year is
less than 2.0 to 1.0, in either instance of Excess Cash Flow for the fiscal year
covered by such financial statements;
(ii)    If the Borrowers and/or any of their respective Subsidiaries Disposes of
any property (other than any Dispositions permitted pursuant to Section 7.05(a),
(b), (c), (d), (e), (f), (g), (h), or (i)) or suffers a casualty event which
results in the realization by such Person of Net Cash Proceeds in excess of
$250,000 in any fiscal year, the Borrowers or such Subsidiary shall prepay an
aggregate principal amount of Loans equal to 100% of such Net

37



--------------------------------------------------------------------------------



Cash Proceeds received by such Borrower and/or Subsidiaries within fifteen (15)
Business Days of receipt thereof by such Person (such prepayments to be applied
as set forth in clause (v) below); provided, however, that, with respect to any
Net Cash Proceeds realized by such Borrower and/or Subsidiaries so long as no
Event of Default shall have occurred and be continuing, the Borrowers, at their
election, or such Subsidiary, may reinvest all or any portion of such Net Cash
Proceeds in operating assets so long as within 180 days after the receipt of
such Net Cash Proceeds, such reinvestment shall have been consummated or such
reinvestment is subject to a binding written agreement with a third party which
is not an Affiliate of Borrowers which agreement was entered into during such
180-day time period and which reinvestment is consummated within 120 days after
such 180-day period expires (as certified by the Borrowers in writing to the
Administrative Agent upon request); and provided further, however, that any Net
Cash Proceeds received by any Borrower and/or Subsidiaries not so reinvested
shall be promptly applied to the prepayment of the Loans as set forth in Section
2.05(b)(v).
(iii)    Upon the sale or issuance by the Borrowers of any of their respective
Equity Interests other than an Excluded Issuance, the applicable Borrower(s)
shall prepay an aggregate principal amount of Loans equal to 100% of all Net
Cash Proceeds received therefrom within fifteen (15) Business Days of receipt
thereof by the applicable Borrower(s) or such Domestic Subsidiary (such
prepayments to be applied as set forth in clause (v) below).
(iv)    Upon the incurrence or issuance by the Borrowers and/or any of their
respective Subsidiaries of any Indebtedness (other than Indebtedness in respect
of the incremental facilities described in Section 2.15 or otherwise expressly
permitted to be incurred or issued pursuant to Section 7.02), the Borrowers
shall prepay an aggregate principal amount of Loans equal to 100% of all Net
Cash Proceeds received therefrom within fifteen (15) Business Days of receipt
thereof by the Borrowers or such Subsidiary (such prepayments to be applied as
set forth in clause (v) below). The provisions of this Section 2.05(iv) do not
constitute and shall not be construed as a consent to or waiver of any Event of
Default arising by reason of any incurrence of Indebtedness by the Borrowers or
any Subsidiary which is prohibited by the terms of this Agreement.
(v)    Each prepayment of Loans pursuant to the foregoing provisions of this
Section 2.05(b) shall be applied, first, to the Term Facility, pro rata to the
respective principal repayment installments thereof (other than the Maturity
Date installment) and second, to installments of the Term Facility due on the
Maturity Date, and third after the Term Facility had been paid in full, to the
Revolving Credit Facility, ratably to the outstanding Revolving Credit Loans,
without a mandatory concurrent permanent reduction to the Revolving Credit
Commitment. Such prepayments shall be paid to the Lenders in accordance with
their respective Applicable Percentages in respect of the relevant Facilities.
(vi)    If for any reason the Consolidated Revolving Credit Outstandings at any
time exceed the Revolving Credit Facility at such time, the Borrowers shall
promptly (but in any event within two Business Days) prepay Revolving Credit
Loans, in an aggregate amount equal to such excess.
(vii)    Prepayments of the Revolving Credit Facility made pursuant to this
Section 2.05(b), shall be applied ratably to the outstanding Revolving Credit
Loans.
Within the parameters of the applications set forth above, prepayments pursuant
to this Section 2.05(b) shall be applied first to Base Rate Loans and then to
Libor Rate Loans in direct order of Interest Period maturities. All prepayments
of LIBOR Rate Loans under this Section 2.05(b) shall be subject to Section 3.05,
but otherwise without premium or penalty, and shall be accompanied by interest
on the principal amount prepaid through the date of prepayment. Notwithstanding
any other provision of this Section 2.05(b), so long as no Event of Default
shall have occurred and be continuing, if any prepayment of Libor Rate Loans is
required prior to the last day of the Interest Period therefor and would result
in additional amounts owed pursuant to Section 3.05, the Administrative Agent
may, at the request of the Borrowers, hold such amounts for up to 30 days, or
until the end of the applicable Interest Period, whichever comes first.
2.06    Termination or Reduction of Commitments. (a) Optional. The Borrowers
may, upon notice to the Administrative Agent from the Lead Borrower, terminate
the Revolving Credit Facility, or from time to time permanently reduce the
Revolving Credit Facility; provided that (i) any such notice shall be received
by the

38



--------------------------------------------------------------------------------



Administrative Agent not later than 11:00 a.m. three Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $250,000 or any whole multiple of $100,000 in excess thereof
and (iii) the Borrowers shall not terminate or reduce the Revolving Credit
Facility if, after giving effect thereto and to any concurrent prepayments
hereunder, the Consolidated Revolving Credit Outstandings would exceed the
Revolving Credit Facility.


(b)    Mandatory. The aggregate Term Commitments shall be automatically and
permanently reduced to zero on the date of the funding of the Term Borrowing.
The aggregate Delayed Draw Term Commitment shall be automatically and
permanently reduced on a dollar-for-dollar basis as Delayed Draw Term Loans are
funded in accordance with Section 2.01(a)(ii).
(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Revolving Credit Commitment under this Section 2.06. Upon any reduction of the
Revolving Credit Commitment, the Revolving Credit Commitment of each Revolving
Credit Lender shall be reduced by such Lender’s Applicable Revolving Credit
Percentage of such reduction amount. All fees in respect of the Revolving Credit
Facility accrued until the effective date of any termination of the Revolving
Credit Facility shall be paid on the effective date of such termination.
2.07 Repayment of Loans. (a) Term Loans. The Borrowers shall repay to the Term
Lenders on the last Business Day of each March, June, September and December
(each a “Principal Payment Date”) commencing on December 31, 2014, a principal
payment in the respective amount set forth opposite each such date (which
amounts shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.05), unless
accelerated sooner pursuant to Section 8.02:
Principal Payment Dates
Principal Repayment Installments
December 31, 2014
$1,375,000
March 31, 2015
$1,375,000
June 30, 2015
$1,375,000
September 30, 2015
$1,375,000
December 31, 2015
$2,062,500
March 31, 2016
$2,062,500
June 30, 2016
$2,062,500
September 30, 2016
$2,062,500
December 31, 2016
$2,750,000
March 31, 2017
$2,750,000
June 30, 2017
$2,750,000
September 30, 2017
$2,750,000
December 31, 2017
$2,750,000
March 31, 2018
$2,750,000
June 30, 2018
$2,750,000
September 30, 2018
$2,750,000
December 31, 2018
$2,750,000
March 31, 2019
$2,750,000
June 30, 2019
$2,750,000
Maturity Date
Full Outstanding Amount of Term Loans




39



--------------------------------------------------------------------------------



provided, however, that the final principal repayment installment of the Term
Loans shall be repaid on the Maturity Date (whenever such date may occur) and in
any event shall be in an amount equal to the aggregate Outstanding Amount of all
Term Loans outstanding on such date, together with all accrued but unpaid
interest thereon.
(b)    Delayed Draw Term Loans. The Borrowers shall repay to the Delayed Draw
Term Lenders on each Principal Payment Date commencing on March 31, 2016, an
amount equal to the percentage of the aggregate outstanding principal amount of
the Delayed Draw Term Loans on the Delayed Draw Term Loan Commitment Termination
Date respective Principal Payment Dates set forth below set forth opposite each
such Principal Payment Date, unless accelerated sooner pursuant to Section 8.02:
Principal Payment Dates
Percentage of Aggregate
Outstanding Principal Amount of
Delayed Draw Term Loan Due
March 31, 2016
1.875%
June 30, 2016
1.875%
September 30, 2016
1.875%
December 31, 2016
2.50%
March 31, 2017
2.50%
June 30, 2017
2.50%
September 30, 2017
2.50%
December 31, 2017
2.50%
March 31, 2018
2.50%
June 30, 2018
2.50%
September 30, 2018
2.50%
December 31, 2018
2.50%
March 31, 2019
2.50%
June 30, 2019
2.50%
Maturity Date
Full Outstanding Amount of Delayed Draw Term Loans



provided, however, that the final principal repayment installment of the Delayed
Draw Term Loans shall be repaid on the Maturity Date (whenever such date may
occur) and in any event shall be in an amount equal to the aggregate outstanding
amount of all Delayed Draw Term Loans on such date, together with all accrued
but unpaid interest thereon.
(c)    Revolving Credit Loans. The Borrowers shall repay to the Revolving Credit
Lenders on the Maturity Date of the Revolving Credit Facility the aggregate
principal amount of all Revolving Credit Loans outstanding on such date.
2.08 Interest. (a) Subject to the provisions of Section 2.08(b), (i) each Libor
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the Libor
Rate for such Interest Period plus the Applicable Margin for Libor Rate Loans;
and (ii) each Base Rate Loan under a Facility shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Margin for Base Rate
Loans.


(b)    (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

40



--------------------------------------------------------------------------------



(ii)    If any amount (other than principal of any Loan) payable by the
Borrowers under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(iii)    Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09 Fees.


(a)    Revolver Commitment Fee. The Borrowers shall pay to the Administrative
Agent, for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage, a Revolver Commitment Fee equal to 0.50%
per annum times the actual daily amount by which the Revolving Credit Facility
exceeds the Consolidated Revolving Credit Outstandings. The Revolver Commitment
Fee shall accrue at all times during the Availability Period, including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Second Restatement Date, and on the last day of the Availability
Period for the Revolving Credit Facility.
(b)    Letters of Credit. The Borrowers shall pay the Letter of Credit Fees and
other fees and amounts payable in connection with the issuance of Letters of
Credit as set forth in Sections 2.03(i) and (j).
(c)    Delayed Draw Term Loan Commitment Fee. The Borrowers shall pay to the
Administrative Agent for the account of each Delayed Draw Term Lender a Delayed
Draw Commitment Fee, which shall accrue at a rate of 0.50% per annum on the
daily average unused amount of such Delayed Draw Term Lender’s Delayed Draw Term
Commitment, at all times during the period from and including the Second
Restatement Date to but excluding the Delayed Draw Term Commitment Termination
Date including at any time during which one of the Delayed Draw Funding
Conditions is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, and on the
Delayed Draw Term Commitment Termination Date, commencing on the first such date
to occur after the Second Restatement Date.
(d)    Facility Commitment Fees. The Borrowers shall pay on the Second
Restatement Date to the Administrative Agent for the account of each Lender a
Facility Commitment fee as follows:
(i)    for each Lender with outstanding Existing Revolving Credit Loans (each an
“Existing Revolving Lender”), an amount equal to one-quarter of one percent
(0.25%) of such Lender’s revolving commitment under the Original Credit
Agreement; and
(ii)    for each Lender with outstanding Existing Term Loans (each an “Existing
Term Lender”), an amount equal to one quarter of one percent (0.25%) of such
Lender’s outstanding Existing Term Loans as of July 1, 2014; and
(iii) for all Lenders, an amount equal to one percent (1.0%) of the aggregate
amount of each such Lender’s Revolving Credit Commitment, Term Commitment and
Delayed Draw Term Commitment under

41



--------------------------------------------------------------------------------



this Agreement, provided, that Facility Commitment payments to each Existing
Revolving Lender and Existing Term Lender under this clause (iii) shall be net
of amounts paid to such Existing Revolving Lender and/or Existing Term Lender
under clauses (i) and/or (ii) above, as applicable.
(e)    Other Fees. The Borrowers shall pay to the Administrative Agent such
other fees as may be set forth in the fee letter dated as of the June 12, 2014
among the Parent and the Administrative Agent (as amended, the “Fee Letter”).
2.10    Computation of Interest and Fees. All computations of interest on Base
Rate Loans shall be made on the basis of a 365-366 day year and actual number of
days elapsed and computations of all other fees and interest shall be made on
the basis of a 360-day year and actual days elapsed. Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.


2.11 Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.
.

(b)    Upon the request of any Lender made through the Administrative Agent, the
Borrowers shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.
2.12 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 11:00 a.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage in respect of the relevant Facility (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 11:00 a.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrowers shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be.


(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Libor Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrowers
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrowers severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each

42



--------------------------------------------------------------------------------



day from and including the date such amount is made available to the Borrowers
to but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrowers, the interest rate applicable to Base Rate Loans. If the Borrowers
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrowers shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.
(ii)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrowers prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Appropriate Lenders the amount due. In such event, if the
Borrowers have not in fact made such payment, then each of the Appropriate
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Term Loans, Delayed Draw Term Loans and Revolving Credit Loans and to
make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.
2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any the Facilities due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate

43



--------------------------------------------------------------------------------



amount of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of the Facilities due and payable to
all Lenders hereunder and under the other Loan Documents at such time obtained
by all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations in respect of the Facilities owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Facilities
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:


(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to
(A) any payment made by the Borrowers pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrowers or any
Subsidiary thereof (as to which the provisions of this Section shall apply).
.Defaulting Lenders. .14DefaultingLenders.MERGEFORMATAUTONFD3_TC
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
11.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrowers may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent or requested by the L/C Issuer, and the Borrowers, to
be held in a deposit account and released pro rata in order to Cash
Collateralize such Defaulting Lender’s potential future funding obligations with
respect to Loans and Letters of Credit under this Agreement; fourth, to the
payment of any amounts owing to the Lenders, as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrowers as a result of any judgment of a
court of competent jurisdiction obtained by the Borrowers against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise as may be required under the Loan Documents in connection with any
Lien conferred thereunder or directed by a court of competent jurisdiction;
provided that if (1) such payment is a payment of the principal amount of any
Loans in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (2) such Loans were made at a time when

44



--------------------------------------------------------------------------------



the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all Lenders (other than any
Defaulting Lenders) on a pro rata basis prior to being applied to the payment of
any Loans of such Defaulting Lender until such time as all Loans are held by the
Lenders pro rata in accordance with the Commitments hereunder. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.
(iii)    Commitment Fee Letter of Credit. No Defaulting Lender shall be entitled
to receive any fee payable under Section 2.09(a) or any Letter of Credit fee
pursuant to Section 2.03 for any period during which that Lender is a Defaulting
Lender (and the Borrowers shall not be required to pay any such fee that
otherwise would have been required to be paid to that Defaulting Lender).
(b)    Defaulting Lender Cure. If the Borrowers and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
2.15 Incremental Facilities. The Borrowers and any one or more Lenders
(including New Lenders as defined below) may from time to time agree that such
Lenders shall make, obtain or increase the amount of their Incremental Term
Loans or Incremental Revolving Commitments, as applicable, by executing and
delivering to the Administrative Agent an Increased Facility Activation Notice
specifying (i) the amount of such increase and the Facility or Facilities
involved, (ii) the applicable Increased Facility Closing Date and (iii) in the
case of Incremental Term Loans, (x) the applicable Incremental Term Maturity
Date, (y) the amortization schedule for such Incremental Term Loans, and (z) the
Applicable Margin for such Incremental Term Loans which, in the cases of each of
the foregoing clauses (x), (y) and (z) shall comply with Section 2.15(d) below.
Notwithstanding the foregoing, (i) without the consent of the Required Lenders,
the aggregate amount of borrowings of Incremental Term Loans and Incremental
Revolving Commitments obtained after the Second Restatement Date pursuant to
this paragraph shall not exceed $30,000,000 and the aggregate Incremental
Revolving Commitment shall not exceed $7,500,000 and (ii) without the consent of
the Administrative Agent, (x) each increase effected pursuant to this paragraph
shall be in a minimum amount of at least $10,000,000 and (y) no more than three
Increased Facility Closing Dates may be selected by the Borrowers after the
Second Restatement Date. No Lender shall have any obligation to participate in
any increase described in this Section 2.15 unless it agrees to do so in its
sole discretion.


(b)    Any additional bank, financial institution or other entity which, with
the consent of the Lead Borrower and the Administrative Agent (which consent
shall not be unreasonably withheld), elects to become a “Lender” under this
Agreement in connection with any transaction described in Section 2.15(a) shall
execute a New Lender Supplement (each, a “New Lender Supplement”), substantially
in the form of Exhibit D-2, whereupon such bank, financial institution or other
entity (a “New Lender”) shall become a Lender for all purposes and to the same
extent as if originally a party hereto and shall be bound by and entitled to the
benefits of this Agreement.
(c)    Unless otherwise agreed by the Administrative Agent, on each Increased
Facility Closing Date with respect to the Revolving Credit Facility, the
Borrowers shall borrow Revolving Credit Loans under the relevant increased
Revolving Credit Commitments from each Lender participating in the relevant
increase in an amount determined by reference to the amount of each Type of Loan
(and, in the case of LIBOR Rate Loans, of each LIBOR Tranche) which would then
have been outstanding from such Lender if (i) each such Type or LIBOR Tranche
had been borrowed or effected on such Increased Facility Closing Date and (ii)
the aggregate amount of each such Type or LIBOR Tranche requested to be so
borrowed or effected had been proportionately increased. The LIBOR Rate

45



--------------------------------------------------------------------------------



applicable to any LIBOR Rate Loan borrowed pursuant to the preceding sentence
shall equal the LIBOR Rate then applicable to the LIBOR Rate Loans of the other
Revolving Credit Lenders in the same LIBOR Tranche.
(d)    Notwithstanding anything to the contrary in this Agreement, each of the
parties hereto hereby agrees that, on each Increased Facility Activation Date,
this Agreement shall be amended to the extent (but only to the extent) necessary
to reflect the existence and terms of the Incremental Term Loans and/or
increased Revolving Credit Commitments evidenced thereby. Any such deemed
amendment may be effected in writing by the Administrative Agent with the
Borrowers’ consent (not to be unreasonably withheld) and furnished to the other
parties hereto. Any increase in Revolving Credit Commitments under this Section
2.15 shall be on terms and pursuant to documentation applicable to the Revolving
Credit Loans (including the maturity date in respect thereof) and any
Incremental Term Loans shall be on terms and pursuant to documentation to be
determined; provided that, in respect of any Incremental Term Loans, to the
extent such terms and documentation are not consistent with the Term Loans,
outstanding under this Agreement as of any Increased Facility Activation Date,
(i)    in the event the Incremental Term Loans to be funded on any Increased
Facility Activation Date bear interest at a rate (Base Rate, LIBOR Rate or other
index) which exceeds the rate of interest accruing on Term Loans, Delayed Draw
Term Loans and Revolving Credit Loans as of such date under Section 2.08 by more
than one-half of one percent (0.50%), then, from and after such Increased
Facility Activation Date, all Term Loans and Delayed Draw Term Loans outstanding
on such Increased Facility Activation Date, any Delayed Draw Term Loans made
after such Increased Facility Activation Date and all Revolving Credit Loans
shall bear interest on the outstanding principal amount thereof at a rate per
annum equal to the interest rate accruing on such Incremental Term Loans, minus,
one-half of one percent (0.50%);
(ii)    Scheduled principal repayments on Incremental Term Loans shall only be
made on Interest Payment Dates for the Base Rate Loans (or less frequently if
agreed to by the related Incremental Term Lenders);
(iii)    Incremental Term Loans shall not have a weighted average life to
maturity of less than the Term Loans or Delayed Draw Term Loans on any Interest
Payment Date for the Base Rate Loans;
(iv)    the final maturity date of Incremental Term Loans shall not be earlier
(but may be later) than the Maturity Date; and
(v)    such terms shall be reasonably satisfactory to the Administrative Agent.
(e)    The Incremental Term Loans and any Revolving Credit Loans made under any
Incremental Revolving Commitment shall constitute Obligations and shall, ratably
with the Term Loans, Delayed Draw Term Loans and Revolving Credit Loans, (i) be
secured by and entitled to the benefits of the Loan Documents and the
Collateral; and (ii) share on a ratable basis in any prepayments of the Term
Loans and Delayed Draw Term Loans (unless the Incremental Term Lenders with
respect to such Incremental Term Loans agree to receive prepayments after
prepayments of the Term Loans).
(f)    No Incremental Facility shall be effective unless the Lead Borrower shall
have delivered to the Administrative Agent such legal opinions, board
resolutions, secretary's certificates, officer's certificates and other
documents as shall reasonably be requested by the Administrative Agent in
connection with any such transaction. The proceeds of the Incremental Facilities
shall only be used for Permitted Acquisitions. Notwithstanding the foregoing, no
increase in the Revolving Credit Commitments (or in the Revolving Credit
Commitment of any Lender) or tranche of Incremental Term Loans shall become
effective under this Section 2.15 unless, on the proposed date of the
effectiveness of such increase or Incremental Term Loans, (i) the condition set
forth in paragraph (b) of Section 4.02 shall be satisfied or waived by the
Required Lenders, (ii) each of the representations and warranties set forth in
Article V of this Agreement made by the Borrowers shall be true and correct in
all material respects on and as of such date as if made on and as of such date
(unless such representations or warranties are qualified by materiality, in
which case they shall be true and correct in all respects), except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects on and as
of such earlier date (unless such representations or warranties are qualified by
materiality, in which case they shall be true and correct in

46



--------------------------------------------------------------------------------



all respects), (iii) each of the representations and warranties made by the
target in the purchase and sale (or equivalent agreement) executed in connection
with the related Permitted Acquisition shall be true and correct in all material
respects on and as of such date as if made on and as of such date (unless such
representations or warranties are qualified by materiality, in which case they
shall be true and correct in all respects), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects on and as of such
earlier date (unless such representations or warranties are qualified by
materiality, in which case they shall be true and correct in all respects), and
(iv) on the Incremental Facility Closing Date, and after giving effect to the
Incremental Term Loans and Incremental Revolving Commitment relating thereto and
the consummation of the Permitted Acquisition to be funded with the proceeds
thereof, the Consolidated Net Total Leverage Ratio shall not exceed the lesser
of (i) 3.5:1.0, or (ii) a ratio equal to the then-existing Consolidated Net
Total Leverage Ratio required by Section 7.11(b), minus 0.25x.


ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY


3.01    Taxes    (a) Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes. (i) Any and all payments by or on account of any obligation of
the Borrowers hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require the Borrowers or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrowers
or the Administrative Agent, as the case may be, taking into account any
information and documentation delivered pursuant to subsection (e) below.
(ii)    If the Borrowers shall be required by the Code to withhold or deduct any
Taxes, including both United States federal backup withholding and withholding
taxes, from any payment, then (A) the Borrowers shall withhold or make such
deductions as are determined by the Borrowers to be required taking into account
any information and documentation it has received pursuant to subsection (e)
below, (B) the Borrowers shall timely pay the full amount withheld or deducted
to the relevant Governmental Authority in accordance with the Code, and (C) to
the extent that the withholding or deduction is made on account of Indemnified
Taxes or Other Taxes, the sum payable by the Borrowers shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent or Lender, as the case may be, receives
an amount equal to the sum it would have received had no such withholding or
deduction been made.
(b)    Payment of Other Taxes by the Borrowers. Without limiting the provisions
of subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
(c)    Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrowers shall, and do hereby, indemnify the
Administrative Agent and each Lender, and shall make payment in respect thereof
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) withheld or
deducted by the Borrowers or the Administrative Agent or paid by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of any such payment or liability delivered to the Borrowers by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.
(ii)    Without limiting the provisions of subsection (a) or (b) above, each
Lender shall, and does hereby, indemnify the Borrowers and the Administrative
Agent, and shall make payment in respect thereof within 10 days after demand
therefor, against any and all Taxes and any and all related losses, claims,
liabilities, penalties, interest and expenses (including the fees, charges and
reasonable expenses arising therefrom or with respect thereto and whether or not
such Taxes were correctly or legally imposed or asserted by the relevant

47



--------------------------------------------------------------------------------



Governmental Authority) incurred by or asserted against the Borrowers or the
Administrative Agent by any Governmental Authority as a result of (A) the
failure by such Lender to deliver, or as a result of the inaccuracy, inadequacy
or deficiency of, any documentation required to be delivered by such Lender to
the Borrowers or the Administrative Agent pursuant to subsection (e) or (B) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06 relating to the maintenance of a Participant Register. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii). The agreements in this clause (ii) shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Obligations.
(d)    Evidence of Payments. Upon request by the Borrowers or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrowers or the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrowers shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrowers, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrowers or the Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation. (i) Each Secured Party shall
deliver to the Borrowers and to the Administrative Agent, at the time or times
prescribed by applicable Laws or when reasonably requested by the Borrowers or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
as will permit payments to be made without withholding or at a reduced rate of
withholding and such other reasonably requested information as will permit the
Borrowers or the Administrative Agent, as the case may be, to determine
(A) whether or not payments made hereunder or under any other Loan Document are
subject to Taxes, (B) if applicable, the required rate of withholding or
deduction, and (C) such Lender’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of all payments to be made to such
Secured Party by the Borrowers pursuant to this Agreement or otherwise to
establish such Secured Party’s status for withholding tax purposes in the
applicable jurisdiction.
(ii)    Without limiting the generality of the foregoing, if the Borrowers are
residents for tax purposes in the United States,
(A)    any Secured Party that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrowers and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrowers or the Administrative Agent certifying
that such Lender is exempt from US Federal backup withholding taxes; and
(B)    each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrowers and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrowers or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
(I)    executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
(II)    executed originals of Internal Revenue Service Form W-8ECI,
(III)    executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

48



--------------------------------------------------------------------------------



(IV)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
Borrowers within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of Internal Revenue Service Form W-8BEN, or
(V)    executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrowers or the Administrative
Agent to determine the withholding or deduction required to be made.
(C)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (C), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
(iii)    Each Secured Party shall promptly (A) notify the Borrowers and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Secured
Party, and as may be reasonably necessary (including the re-designation of its
Lending Office) to avoid any requirement of applicable Laws of any jurisdiction
that the Borrowers or the Administrative Agent make any withholding or deduction
for taxes from amounts payable to such Secured Party.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrowers or with respect to which the
Borrowers have paid additional amounts pursuant to this Section, it shall pay to
the Borrowers an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrowers under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses incurred by the Administrative Agent or such
Lender, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the
Borrowers, upon the request of the Administrative Agent or such Lender, agrees
to repay the amount paid over to the Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This subsection shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrowers or any other Person.
3.02    Illegality If any Lender reasonably determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Libor
Rate Loans, or to determine or charge interest rates based upon the Libor Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrowers

49



--------------------------------------------------------------------------------



through the Administrative Agent, any obligation of such Lender to make or
continue Libor Rate Loans or to convert Base Rate Loans to Libor Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrowers that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrowers shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Libor Rate Loans of such Lender to Base Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Libor Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Libor Rate Loans. Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted.
3.03    Inability to Determine Rates. If the Required Lenders reasonably
determine that for any reason in connection with any request for a Libor Rate
Loan or a conversion to or continuation thereof that (a) Dollar deposits are not
being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Libor Rate Loan, (b) adequate and
reasonable means do not exist for determining the Libor Rate for any requested
Interest Period with respect to a proposed Libor Rate Loan, or (c) the Libor
Rate for any requested Interest Period with respect to a proposed Libor Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Loan, the Administrative Agent will promptly so notify the Borrowers and
each Lender. Thereafter, the obligation of the Lenders to make or maintain Libor
Rate Loans shall be suspended until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrowers may revoke any pending request for a Borrowing of,
conversion to or continuation of Libor Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans in the amount specified therein.
        
3.04 Increased Costs; Reserveson Libor Rate Loans.    (a) Increased Costs
Generally. If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)); or
(ii)    impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Libor Rate Loans made by such
Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Libor Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender, or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender, the Borrowers will pay to such Lender, as the case may be, such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender,
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrowers shall be conclusive absent manifest
error. The Borrowers shall pay such Lender, as the case may be, the amount shown
as due on any such certificate within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such

50



--------------------------------------------------------------------------------



compensation, provided that the Borrowers shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than six months prior to the date
that such Lender, as the case may be, notifies the Borrowers of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).
(e)    Reserves on Libor Rate Loans. The Borrowers shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Libor Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrowers shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.
3.05 Compensation for Losses Upon demand of any Lender (with a copy to the
Administrative Agent)
from time to time, the Borrowers shall promptly compensate such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:


(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrowers; or
(c)    any assignment of a Libor Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrowers pursuant
to Section 11.13; including any loss of anticipated profits and any loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain such Loan or from fees payable to terminate the deposits from which
such funds were obtained. The Borrowers shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each Libor
Rate Loan made by it at the Libor Rate for such Loan by a matching deposit or
other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Libor Rate Loan was in
fact so funded.
3.06 Mitigation Obligations; Replacement of Lenders    (a) Designation of a
Different Lending Office. If any Lender requests compensation under Section
3.04, or the Borrowers are required to indemnify a Lender or to pay any
Indemnified Taxes or additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then, at the request of the
Borrowers, such Lender shall, as applicable, use reasonable efforts to designate
a different Lending Office for funding or booking its Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.01 or 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender, as the case may be, to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender, as the case may be. The
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

51



--------------------------------------------------------------------------------



(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrowers are required to pay any Indemnified Taxes or amounts
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, the Borrowers may replace such Lender in accordance
with Section 11.13.
3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV
CONDITIONS PRECEDENT TO Credit Extensions


4.01 Conditions of Initial Credit Extension. The obligation of each Lender to
make its initial Credit Extension on or after the Second Restatement Date is
subject to satisfaction of the following conditions precedent:


(a)    Loan Documents. The Administrative Agent’s receipt of the following, each
of which shall be telecopies unless otherwise specified, each properly executed
by a Responsible Officer of the signing Loan Party, each dated the Second
Restatement Date (or, in the case of certificates of governmental officials, a
recent date before the Second Restatement Date) and each in form and substance
reasonably satisfactory to the Administrative Agent and each of the Lenders:
(i)    Fully executed counterparts of this Agreement, and each of the other Loan
Documents, each of which shall be satisfactory in form and substance to the
Administrative Agent and the Required Lenders; and
(ii)    Notes executed by the Borrowers in favor of each Lender requesting
Notes;
(iii)    an opinion of Kelley Drye & Warren LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to such matters
concerning the Loan Parties and the Loan Documents as may be reasonably required
by the Administrative Agent and in form and substance reasonably satisfactory to
the Administrative Agent;
(iv)    a payoff letter from the Subordinated Creditors relating to repayment in
full of the Subordinated Indebtedness (including any prepayment or other fees),
in form reasonably satisfactory to the Administrative Agent;
(v)    a certificate signed by a Responsible Officer of the Parent
(I) certifying (A) that the conditions specified in Sections 4.02(a) and (b)
have been satisfied, (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect; (C) that, (i) as of the Second Restatement Date, and after giving effect
to all Borrowing thereon and other transactions to be consummated in connection
therewith, the pro forma Consolidated Net Total Leverage Ratio is less than
2.9:1.0, and (ii) as of June 30, 2014, trailing twelve-month Adjusted
Consolidated EBITDA was greater than $36,500,000, in each instance together with
such work papers and in such detail as Administrative Agent may reasonably
require;
(vi)    evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect, together with the
certificates of insurance, naming the Administrative Agent, on behalf of the
Lenders, as an additional insured or loss payee, as the case may be, under all
insurance policies maintained with respect to the assets and properties of the
Loan Parties that constitutes Collateral; and
(vii)    simultaneously with the initial Credit Extension on the Second
Restatement Date, the Parent shall consummate the transactions contemplated by
the Warrant Purchase and Exercise Agreement.
(b)    Fees. All fees required to be paid to the Administrative Agent on or
before the Second Restatement Date, including those set forth in the Fee Letter,
shall have been paid.

52



--------------------------------------------------------------------------------



(c)    Expenses. The Borrowers shall have paid all fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced prior to or on
the Second Restatement Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrowers and the Administrative Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Second
Restatement Date specifying its objection thereto.
4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Committed Loan Notice (other than a Committed Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Libor Rate Loans)
and of the L/C Issuer to issue a Letter of Credit hereunder is subject to the
following conditions precedent:


(a)    The representations and warranties of the Borrowers and each other Loan
Party contained in Article V or in any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively.
(b)    No Default shall be continuing, or would result from such proposed Credit
Extension or from the application of the proceeds thereof, including with
respect to the financial covenants in Section 7.11.
(c)    The Administrative Agent shall have received a Committed Loan Notice
and/or an L/C Application from the Lead Borrower in accordance with the
requirements hereof.
(d)    In the case of a Delayed Draw Term Loan, the Borrowers shall have
executed a Delayed Draw Term Note in favor of any Delayed Draw Term Lender
requesting same.
Each Committed Loan Notice (other than a Committed Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Libor Rate Loans) and
L/C Application submitted by the Lead Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
ARTCILE V
REPRESENTATIONS AND WARRANTIES


The Borrowers represent and warrant to the Administrative Agent and the Lenders
that:
5.01 Existence, Qualification and Power.     Each Borrower and each Subsidiary
of a Borrower (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) in the case of a
Loan Party, execute, deliver and perform its obligations under the Loan
Documents to which it is a party, and (c) is duly qualified and is licensed and,
as applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except

53



--------------------------------------------------------------------------------



in each case referred to in clause (b)(i) or (c), to the extent that failure to
do so would not reasonably be expected to have a Material Adverse Effect.


5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is a party have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien (other than in connection with the
Loan Documents) under, or require any payment to be made under any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject, in each case, where such
conflict would reasonably be expected to have a Material Adverse Effect; or
(c) violate any Law where such violation would reasonably be expected to have a
Material Adverse Effect.


5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, and
(b) the grant by any Loan Party of the Liens granted by it pursuant to the
Collateral Documents.


5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms except as enforcement thereof may be
limited by applicable bankruptcy, reorganization, insolvency, fraudulent
conveyance, moratorium or similar laws affecting the enforcement of creditor’s
rights, generally and by general principles of equity (regardless of whether
enforcement is considered in a proceeding in law or equity).


5.05 Financial Statements; No Material Adverse Effect (a)Audited Financial
Statements. The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein and except as disclosed on Schedule 5.05(a),
with respect to the Loan Parties; (ii) fairly present the financial condition of
the Parent and those Persons which were its Subsidiaries as of the date of such
Audited Financial Statements as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of such Persons as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness all in accordance
with GAAP.
(b)    Quarterly Financial Statements. The unaudited consolidated balance sheet
of the Parent and its Subsidiaries dated June 30, 2014, and the related
consolidated of income or operations, shareholders’ equity and cash flows for
the fiscal quarter ended on that date fairly present the financial condition of
such Persons as of the date thereof and their results of operations for the
period covered thereby, subject to the absence of footnotes and to normal
year-end or period audit or review adjustments.
(c)    Material Adverse Effect. From the date of the Audited Financial
Statements to the Second Restatement Date, there has been no event or
circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.
(d)    Pro Forma Financials. The individual balance sheets of the Parent and its
Subsidiaries as at June 30, 2014, and the income statements of the Borrowers and
their respective Subsidiaries for the three (3) months then ended, certified by
the chief financial officer or treasurer of the Parent, copies of which have
been furnished to each Lender, fairly present the consolidated pro forma
financial condition of the Borrowers and their respective Subsidiaries as at
such date and the consolidated pro forma results of operations of the Borrowers
and their respective Subsidiaries, after giving effect to the transactions under
the Loan Documents to occur on the Second Restatement Date, for the period ended
on such date.

54



--------------------------------------------------------------------------------



(e)    Forecasted Financials. The consolidated forecasted balance sheet,
statements of income and cash flows of the Parent and its Subsidiaries delivered
pursuant to Section 4.01 or Section 6.01(d) were prepared in good faith on the
basis of the assumptions stated therein, which assumptions were believed to be
reasonable at the time made in light of the conditions existing at the time such
forecasts were created, and represented, at the time such forecasts were
created, the Borrowers’ reasonable estimate of its future financial condition
and performance and are not a guaranty of future performance.
5.06 Litigation There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrowers after due investigation,
threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority (including, without limitation, the SEC), against the
Borrowers and any of their respective Subsidiaries or against any of their
properties or revenues that (a) purport to enjoin or pertain to this Agreement
or any other Loan Document or (b) either individually or in the aggregate, if
determined adversely, would reasonably be expected to have a Material Adverse
Effect.


5.07 No Liens on Assets of Foreign Subsidiaries There are no Liens on any assets
of any Foreign Subsidiary other than Permitted Liens, if any.


5.08 Ownership of Property; Liens; Investments. (a) The Borrowers and each of
their respective Subsidiaries have good record and marketable title in fee
simple to, or valid leasehold interests in, all real property necessary in the
ordinary conduct of its business, except for such defects in title as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(b)    Schedule 5.08(b) sets forth, as of the Second Restatement Date, a
complete and accurate list of all Liens other than Permitted Liens on the
property or assets of the Borrowers and each of their respective Subsidiaries,
showing as of the date hereof the lienholder thereof and a description of the
Collateral of such Loan Party or such Subsidiary subject thereto. The property
of each Loan Party and each of its Subsidiaries is subject to no Liens, other
than Liens set forth on Schedule 5.08(b), with respect to the Loan Parties
indicated thereon, and as otherwise permitted by Section 7.01.
(c)    Schedule 5.08(c) sets forth, as of the Second Restatement Date, a
complete and accurate list of all real property owned by the Borrowers and each
of their respective Subsidiaries, showing the street address or other relevant
jurisdiction, state and record owner. The Borrowers and each of their respective
Subsidiaries have good, marketable and insurable fee simple title to the real
property owned by such Loan Party or such Subsidiary, free and clear of all
Liens, other than Liens created or permitted by the Loan Documents.
(d)    (i)    Schedule 5.08(d)(i) sets forth, as of the Second Restatement Date,
a complete and accurate list of all leases of real property under which the
Borrowers or any of their respective Subsidiaries is the lessee, showing as of
the date hereof the street address, county or other relevant jurisdiction,
state, lessor and lessee.
(ii)    Schedule 5.08(d)(ii) sets forth, as of the Second Restatement Date, a
complete and accurate list of all leases of real property under which the
Borrowers or any of their respective Subsidiaries is the lessor, showing as of
the date hereof the street address, county or other relevant jurisdiction,
state, lessor, lessee and expiration date.
(e)    Schedule 5.08(e) sets forth a complete and accurate list of all
Investments held by any Loan Party or any Subsidiary of a Loan Party on the date
hereof, other than Acquisitions and Investments held by one Loan Party in
another Loan Party, showing as of the date hereof the amount, obligor or issuer
and maturity, if any, thereof.
5.09 Environmental Compliance. The Borrowers and their respective Subsidiaries
conduct in the ordinary course of business such review as is reasonable in light
of the nature of their respective assets and operations of the effect of
existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Borrowers
have reasonably concluded that such Environmental Laws and claims would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

55



--------------------------------------------------------------------------------



    
5.10 Insurance. The properties of the Borrowers and their respective
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrowers, in such amounts after giving effect
to any self-insurance compatible with the foregoing standards, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrowers and the applicable Subsidiary operates.
5.11 Taxes. The Borrowers and their respective Subsidiaries have filed all
federal and state income and all other material tax returns and reports required
to be filed, and have paid all federal, state and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings and for which
adequate reserves have been provided in accordance with GAAP. There is no known
proposed tax assessment against the Borrowers or any Subsidiary that would, if
made, have a Material Adverse Effect.
5.12 ERISA Compliance. (a) Except as would not reasonably be expected to result
in a Material Adverse Effect: (i) each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws; (ii) if applicable, each Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the IRS or is entitled to rely on a favorable opinion letter or an application
for such a letter is currently being processed by the IRS with respect thereto;
(iii) if applicable, to the best knowledge of the Borrowers, nothing has
occurred which would prevent, or cause the loss of, the tax qualification of any
Plan; (iv) the Borrowers and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code; and (v) no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
(b)    There are no pending or, to the best knowledge of the Borrowers,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c)    (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither the
Borrowers nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
the Borrowers nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Section 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the
Borrowers nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA.
5.13 Subsidiaries; EquityInterests; LoanParties. As of the Second Restatement
Date, the Borrowers have no Subsidiaries other than those specifically disclosed
in Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in
such Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by a Loan Party in the amounts specified on Part (a) of
Schedule 5.13 free and clear of all Liens except those created under the
Collateral Documents. The Borrowers have no equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.13.
5 .14 Margin Regulations; Investment Company Act. The Borrowers are not engaged
and will not engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulations T or U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.


5.15 Disclosure. The Borrowers have disclosed to the Administrative Agent and
the Lenders all matters known to it, that, individually or in the aggregate,
would reasonably be expected to result in a Material Adverse Effect. No report,
financial statement, certificate or other written information furnished by or on
behalf of any Loan Party to

56



--------------------------------------------------------------------------------



the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact (known to the Borrowers, in the case of any
document not furnished by it) necessary to make the statements therein, in the
light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information, the
Borrowers represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time such projections were
made.


5.16 Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.


5.17 Solvency. Both before and after giving effect to the Borrowing and other
transactions occurring on the Second Restatement Date, the Borrowers and the
Subsidiaries, taken as a whole, are Solvent.


5.18 [Reserved]


5.19 Intellectual Property; Licenses,Etc. The Borrowers and their respective
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without material
conflict with the rights of any other Person. To the knowledge of the Borrowers,
no slogan or other advertising device, product, process, method, substance, part
or other material now employed, or now contemplated to be employed, by the
Borrowers or any Subsidiary materially infringes upon any rights held by any
other Person. No claim or litigation regarding any of the foregoing is pending
or, to the knowledge of the Borrowers, threatened, which, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.


ARTICLE VI
AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (excluding any
contingent indemnity and reimbursement obligations which survive termination of
the Loan Documents and in respect of which no claim has been made), the
Borrowers shall, and shall cause each Subsidiary to:
6.01 Financial Statements. Deliver to the Administrative Agent for the benefit
of the Lenders, in form consistent with past practice or otherwise satisfactory
to the Administrative Agent and the Required Lenders:
(a)    as soon as available, but in any event within 120 days after the end of
each fiscal year of the Borrowers, consolidated and consolidating balance sheets
of the Parent and its Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of income or operations, changes in
shareholders’ equity, and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, such consolidated and
consolidating statements to be audited and accompanied by a report and opinion
of an independent certified public accountant of nationally recognized standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit;
(b)    as soon as available, but in any event within 45 days after the end of
each fiscal quarter of the Borrowers, consolidated and consolidating balance
sheets of the Parent and its Subsidiaries as at the end of such fiscal quarter,
and the related consolidated and consolidating statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
quarter and for the portion of the Parent’s fiscal year then ended, setting
forth in each

57



--------------------------------------------------------------------------------



case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such consolidated and consolidating statements to be
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Parent as fairly presenting the financial condition, results
of operations, shareholders’ equity and cash flows of the Parent and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; and
(c)    as soon as available, but in any event no later than the later to occur
of (i) 30 days after the same shall have been approved by the Parent’s board, or
(ii) 60 days after the end of each fiscal year of the Borrowers, an annual
business plan and budget (broken out monthly) of the Borrowers and their
respective Subsidiaries for such fiscal year.
(d)    No later than 60 days after the end of each fiscal year of the Borrowers,
management prepared, (pre-audit) financial statements containing the information
required by Section 6.01(a) above.
6.02 Certificates; Other Information. Deliver to the Administrative Agent for
the benefit of the Lenders, in form satisfactory to the Administrative Agent and
the Required Lenders and with such supporting detail as the Administrative Agent
may reasonably request:
(a)    concurrently with the delivery of the Compliance Certificate referred to
in Section 6.02(b) required to be delivered with the financial statements
referred to in Section 6.01(a), a certificate (which may be included in such
Compliance Certificate) including a calculation of Excess Cash Flow for such
fiscal year.
(b)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrowers and, in the case of all financial
statements, business plans and budgets delivered pursuant to Section 6.01,
management’s discussion and analysis thereof in such detail as may reasonably be
requested by the Administrative Agent;
(c)    promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of any Loan Party by independent accountants in connection with the
accounts or books of any Loan Party or any of its Subsidiaries, or any audit of
any of them;
(d)    promptly after the same are available, and in any event within five (5)
Business Days, copies of each annual report, proxy or financial statement or
other report or communication (other than tax returns) sent to the members of
the Borrowers, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrowers may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and in any case not otherwise required to be delivered to the Administrative
Agent pursuant hereto;
(e)    promptly after the furnishing thereof, copies of any financial statement
or report furnished to any holder of debt securities of any Loan Party or of any
of its Subsidiaries pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;
(f)    if requested by the Administrative Agent, a report summarizing the
insurance coverage (specifying type, amount and carrier) in effect for each Loan
Party and its Subsidiaries and containing such additional insurance information
as the Administrative Agent, or any Lender through the Administrative Agent, may
reasonably specify;
(g)    promptly, and in any event within five (5) Business days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning (i) any investigation or possible
investigation or (ii) other inquiry (other than any routine inquiry in the
ordinary course of business) by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;

58



--------------------------------------------------------------------------------



(h)    promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request; and
(i)    promptly, written notice of (i) any material change in the composition of
the Intellectual Property, (ii) the registration of any Copyright (including any
subsequent ownership right of any applicable Borrower in or to any Copyright),
Patent or Trademark not previously disclosed to Agent, (iii) Borrower’s
knowledge of an event that materially adversely affects the value of the
Intellectual Property, (iv) any pending or threatened (in writing) labor
dispute, strike or walkout, or the expiration of any labor contract if any would
have a Material Adverse Effect; (v) any default under or termination of a
material contract which could reasonably be expected to have a Material Adverse
Effect; (vi) a Borrower’s knowledge of the existence of any Default or Event of
Default; (vii) a Borrower’s knowledge of any violation of any applicable law
which could reasonably be expected to have a Material Adverse Effect; or (viii)
the discharge of or any withdrawal or resignation by Borrowers’ independent
accountants.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrowers post such documents, or provides a link thereto on the Borrowers’
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Borrowers’ behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrowers shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrowers to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrowers shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrowers shall be required upon request of the Administrative
Agent to provide paper copies of the Compliance Certificates required by Section
6.02(b) to the Administrative Agent. Except for such Compliance Certificates,
the Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrowers with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
6.03 Notices. Promptly, but in any event within two (2) Business Days (unless
otherwise specified below), notify the Administrative Agent for the benefit of
the Lenders:
(a)    of the occurrence of any Default;
(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect;
(c)    of the occurrence of any ERISA Event which could reasonably be expected
to result in a liability to the Borrowers or any ERISA Affiliate in excess of
the Threshold Amount;
(d)    of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary (other than an Immaterial
Subsidiary) thereof;
(e)    of the (i) occurrence of any Disposition of property or assets for which
the Borrowers are required to make a mandatory prepayment pursuant to
Section 2.05(b)(ii), (ii) occurrence of any sale of capital stock or other
Equity Interests for which the Borrowers are required to make a mandatory
prepayment pursuant to Section 2.05(b)(iii), and (iii) incurrence or issuance of
any Indebtedness for which the Borrowers are required to make a mandatory
prepayment pursuant to Section 2.05(b)(iv) and such notice shall be required to
be delivered within thirty (30) Business Days of the occurrence of such event;
and
(f)    the receipt of any material notice under any TiNet Acquisition Document
(or the operative purchase documents executed in connection with any Permitted
Acquisition) alleging any default by, or demanding

59



--------------------------------------------------------------------------------



indemnification or other payment of any kind or nature from any Loan Party,
including any payments expressly contemplated by such documents in connection
with any Permitted Acquisition and such notice shall be required to be delivered
within thirty (30) Business Days of the occurrence of such event.
Each notice pursuant to Section 6.03 (other than Section 6.03(e) or (f)) shall
be accompanied by a statement of a Responsible Officer of the Borrowers setting
forth details of the occurrence referred to therein and stating what action the
Borrowers have taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all material tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings and adequate reserves in accordance
with GAAP are being maintained by the Borrowers or such Subsidiary or the
failure to make such payment would not reasonably be expected to have a Material
Adverse Effect.
6.05 Preservation of Existence,Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04 or 7.05; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.
6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear and casualty excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.
6.07 Insurance (a) Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrowers, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
compatible with the following standards) as are customarily carried under
similar circumstances by such other Persons.
(b)    Interests. Cause the Administrative Agent to be named as lenders’ loss
payable, loss payee or mortgagee, as its interest may appear, and/or additional
insured with respect of any such insurance providing liability coverage or
coverage in respect of any Collateral, and cause each provider of any such
insurance to agree, by endorsement upon the policy or policies issued by it or
by independent instruments furnished to the Administrative Agent that it will
give the Administrative Agent thirty (30) days prior written notice before any
such policy or policies shall be altered or cancelled (or ten (10) days prior
notice in the case of cancellation due to the nonpayment of premiums). Annually,
upon expiration of current insurance coverage, the Loan Parties shall provide,
or cause to be provided, to the Administrative Agent (i) certified copies of
such insurance policies, (ii) evidence of such insurance policies (including,
without limitation and as applicable, ACORD Form 28 certificates (or similar
form of insurance certificate), and ACORD Form 25 certificates (or similar form
of insurance certificate)), (iii) declaration pages for each insurance policy
and (iv) lender’s loss payable endorsement if the Administrative Agent for the
benefit of the Secured Parties is not on the declarations page for such policy.
6.08 Compliance with Laws.    Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, applicable to it, except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being properly contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect. The Borrowers and each
of their respective Subsidiaries

60



--------------------------------------------------------------------------------



shall at all times maintain all licenses, permits, and other authorizations
necessary to operate the Borrowers’ Business except in connection with any
Dispositions expressly permitted hereunder or except where the failure to so
maintain such license, permit or authorization would not reasonably be expected
to have a Material Adverse Effect.
6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and complete entries shall be made of all financial
transactions and matters involving the assets and business of the Borrowers or
such Subsidiary, as the case may be; and (b) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Borrowers or such
Subsidiary, as the case may be.
6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrowers and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrowers; provided, however, that so long as no Default
or Event of Default has occurred and is continuing (a) no more than one such
inspection or visit shall occur per calendar year and (b) the Borrowers will be
required to pay for the reasonable and documented out-of-pocket costs and
expenses of one such inspection in any calendar year and further provided
however, that when an Event of Default exists and is continuing the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrowers at any time during normal business hours and without advance notice.


6.11 Use of Proceeds. Use the proceeds of the Credit Extensions only (i) to
repay the Subordinated Indebtedness; (ii) to make certain adjustments to the
Loans outstanding under the Existing Credit Agreement; (iii) to pay fees and
expenses incurred in connection with this Agreement; (iv) in the case of Delayed
Draw Term Loans, for Permitted Acquisitions; and (v) in the case of the
Revolving Credit Loans, for working capital and for general corporate purposes
not in contravention of any Law or of any Loan Document.


6.12 Covenant to Guarantee Obligations and Give Security. (a) Notify the
Administrative Agent at the time that any Person becomes a Subsidiary (other
than an Excluded Subsidiary) and promptly thereafter (and in any event within 30
days), cause each such Person that is a Subsidiary (other than an Excluded
Subsidiary) to (i) become a Guarantor (or, if required by the Administrative
Agent, a Borrower) by executing and delivering to the Administrative Agent a
counterpart of the Guaranty (or such other document as the Administrative Agent
shall deem appropriate for such purpose) pursuant to which such Person shall
unconditionally guarantee the Obligations or become a Borrower hereunder
(ii) grant to the Administrative Agent a Lien upon any and all assets and rights
and interests in or to property of such Person, whether real or personal,
tangible or intangible by executing such documents as the Administrative Agent
shall deem appropriate for such purpose in accordance with the Collateral
Documents and (iii) the parent of any such new Subsidiary shall execute and
deliver a counterpart of or updated Schedule to the Pledge Agreement and such
other documents as the Administrative Agent shall reasonably require for such
purpose for any such Subsidiary and shall pledge and deliver to the
Administrative Agent documents of the types referred to in clauses (iii) of
Section 4.01(a) and favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clauses (i) and (ii) of this
Section 6.12(a)), all in form, content and scope reasonably satisfactory to the
Administrative Agent.


(b)    Notify the Administrative Agent at the time that any Person acquires an
Equity Interest in the Borrowers (other than the Lead Borrower) and promptly
thereafter (and in any event within 30 days), cause such Person to (i) execute
and deliver to the Administrative Agent a counterpart of the Pledge Agreement or
such other document as the Administrative Agent shall deem appropriate for such
purpose and (iii) deliver to the Administrative Agent documents of the types
referred to in clause (iii) of Section 4.01(a) and favorable opinions of counsel
to such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in
clauses (i) and (ii) of this Section 6.12(b)), all in form, content and scope
reasonably satisfactory to the Administrative Agent.

61



--------------------------------------------------------------------------------



(c)    Notwithstanding anything herein to the contrary, no Loan Party shall be
required to pledge more than 65% of the Equity Interests of any Foreign
Subsidiary.
(d)    At any time upon request of the Administrative Agent, promptly execute
and deliver any and all further instruments and documents and take all such
other action as the Administrative Agent may deem necessary or desirable in
obtaining the full benefits of, or (as applicable) in perfecting and preserving
the Liens of, such guaranties, Security Agreement Supplements, any intellectual
property security agreements or supplements thereto and other security and
pledge agreements. Notwithstanding anything to the contrary herein, neither the
Borrowers nor any of their respective Subsidiaries shall be required to file any
documents or take any other actions to record or perfect the Lien of the
Administrative Agent in any IP Rights outside the United States.
6.13 Compliance with Environmental Laws. Comply, and cause all lessees and other
Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits
except where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect; obtain and renew all Environmental Permits necessary
for its operations and properties except where the failure to so obtain and/or
renew such Environmental Permits could not reasonably be expected to have a
Material Adverse Effect; and, to the extent required by applicable Law, conduct
any sampling and testing, and undertake any cleanup, removal, remedial or other
action necessary to remove and clean up all Hazardous Materials from any of its
properties, in accordance with the requirements of all Environmental Laws;
provided, however, that neither the Borrowers nor any of their respective
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP or where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.
6.14 Deposit Accounts
(a) Except as otherwise permitted by Section 6.14(b), the Borrowers and their
respective Subsidiaries shall maintain substantially all of their treasury,
primary depository and cash management arrangements with Webster Bank (provided,
with respect to treasury and cash management arrangements, that Webster can
provide services substantially similar to those currently provided to the
Borrowers), excluding (i) local accounts holding in the aggregate, for all of
such accounts at any time, not more than $500,000, and (ii) payroll, escrow and
trust accounts. Accounts referred to in the immediately preceding clauses (i)
and (ii) will not be subject to any deposit account control agreements.
(b)    GTT EMEA shall be permitted to (A) maintain its existing deposit account
with (i) Commerzbank (the “Commerzbank Accounts”), provided that the aggregate
maximum balance of such Commerzbank Accounts does not exceed One Million Dollars
($1,000,000) at any time, or (ii) such other commercially reasonable banks,
including RBS, Ulster and Westminster, provided that the aggregate maximum
balance of such bank accounts does not exceed Two Million Dollars ($2,000,000);
and (B) TiNet and its Foreign Subsidiaries shall be permitted to maintain their
existing deposit accounts as maintained as of the Second Restatement Date,
provided that the aggregate maximum balance of such accounts does not exceed
Seven Million Dollars ($7,000,000) at any time.
6.15 Further Assurances. Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder (limited, with respect to IP Rights, to
those registered in the United States) and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument

62



--------------------------------------------------------------------------------



executed in connection with any Loan Document to which any Loan Party or any of
its Subsidiaries is or is to be a party, and cause each of its Subsidiaries to
do so.
ARTICLE VII
NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (excluding any
contingent indemnity and reimbursement obligations which survive termination of
the Loan Documents and in respect of which no claim has been made), the Parent
and the Borrowers shall not, nor shall the Borrowers permit any of their
respective Subsidiaries to, directly or indirectly:
7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or assign
any accounts or other right to receive income, including, without limitation, in
any Excluded Collateral (as such term is defined in the Security Agreement),
other than the following (collectively, “Permitted Liens”):


(a)    Liens pursuant to any Loan Document;
(b)    Liens existing on the date hereof and listed on Schedule 5.08(b) and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.02(b), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.02(b);
(c)    Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
(d)    landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 30 days or which are being contested
in good faith and by appropriate proceedings diligently conducted;
(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation;
(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
(g)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;
(i)    Liens securing Indebtedness permitted under Section 7.02(c), provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of the acquisition;
(j)    [Reserved;]

63



--------------------------------------------------------------------------------



(k)    any interest or title of a lessor or sublessor under any lease of real
estate that is not prohibited by any Loan Document;
(l)    Liens solely on any cash earnest money deposits made by the Parent or
Borrowers and any of their respective Subsidiaries in connection with any letter
of intent or purchase agreement that is not prohibited by any Loan Document,
provided, that, (i) the aggregate amount of any such deposits shall not at any
time exceed $250,000 and (ii) any such deposits shall be made solely in
connection with Permitted Acquisitions;
(m)    purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;
(n)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(o)    any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property;
(p)    Liens consisting of non-exclusive licenses of IP Rights in the ordinary
course of business and substantially consistent with past practice;
(q)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.03;
(r)    normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;
(s)    Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;
(t)    Liens on insurance premium refunds and insurance proceeds granted in
favor of insurance companies (or their financing affiliates) in connection with
the financing of insurance premiums;
(u)    Liens consisting of an agreement to Dispose of any property in a
Disposition permitted under Section 7.05 solely to the extent such Disposition
would have been permitted on the date of the creation of such Lien; and
(v)    Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Subsidiary, and any
modification, replacements or renewals thereof; provided that (i) such Lien was
not created in contemplation of such acquisition, (ii) such Lien does not extend
to or cover any other property (other than the proceeds or products thereof) and
(iii) any Indebtedness secured thereby is permitted under Section 7.02.
7.02 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:


(a)    Indebtedness under the Loan Documents;
(b)    Indebtedness outstanding on the date hereof and listed on Schedule 7.02
(including Indebtedness evidenced by the Intercompany Note and the European
Credit Note), and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder plus any accrued but unpaid
interest thereon and the direct or any contingent obligor with respect thereto
is not changed, as a result of or in connection with such refinancing,
refunding, renewal or extension;

64



--------------------------------------------------------------------------------



(c)    Indebtedness in respect of capitalized leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(i); provided, however, that, the
aggregate amount of all such Indebtedness at any one time outstanding hereunder
shall not exceed $500,000;
(d)    Reserved;
(e)    Guarantees by the Parent or Borrowers of Indebtedness of any Loan Party
and by any Loan Party of Indebtedness of the Borrowers or any other Guarantor,
provided that such Indebtedness is otherwise permitted by this Section 7.02;
(f)    other unsecured Indebtedness of the Parent and the Borrowers and the
Borrowers’ Subsidiaries, in an aggregate principal amount, when added to the
Indebtedness incurred under subsection (c) above shall not exceed $500,000 at
any time outstanding;
(g)    obligations (contingent or otherwise) of the Parent or the Borrowers or
any Subsidiary existing or arising under any Swap Contract, provided that such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;”
(h)    intercompany Indebtedness amongst Loan Parties and their Subsidiaries
provided, that the Parent and the other Borrowers shall not make intercompany
loans or advances to any Foreign Subsidiary (other than Foreign Subsidiaries
acquired in the TiNet Acquisition) after the Second Restatement Date in an
aggregate principal amount of more $1,000,000 at any one time outstanding and
intercompany loans or advances to Foreign Subsidiaries acquired in the TiNet
Acquisition in such maximum amount at any one time outstanding as may be agreed
to by the Required Lenders in writing in their reasonable discretion;
(i)    Acquisition-Related Debt;
(j)    Indebtedness incurred in favor of insurance companies (or their financing
affiliates) in connection with the financing of insurance premiums;
(k)    Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts to the extent incurred in the
ordinary course of business;
(l)    Indebtedness consisting of promissory notes issued by any Loan Party to
former, future or current officers, directors, consultants or employees of the
Parent or Borrowers and any of their respective Subsidiaries or their respective
estates to finance the purchase or redemption of Equity Interests of the
Borrowers to the extent the applicable Restricted Payment is permitted by
Section 7.06;
(m)    Indebtedness consisting of indemnification, adjustment of purchase price,
working capital adjustments or similar adjustments incurred in connection with a
Permitted Acquisition or a Disposition permitted under Section 7.05;
(n)    obligations in respect of surety, stay, customs and appeal bonds,
performance bonds and performance and completion guaranties and obligations of a
like nature incurred in the ordinary course of business or obligations in
respect of letters of credit related thereto;
(o)    reimbursement obligations with respect to letters of credit issued in the
ordinary course of business, including in respect of bids, trade contracts,
governmental contracts and leases (other than for the repayment of
Indebtedness), statutory obligations, workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to reimbursement
type obligations regarding workers compensation claims; and

65



--------------------------------------------------------------------------------



(p)    non-cash accruals of interest, accretion or amortization of original
issue discount and/or pay-in-kind interest with respect to Indebtedness
permitted under this Section 7.02.
7.03 Investments. Make or hold any Investments, except:


(a)    Investments held by the Parent or the Borrowers and the Borrowers’
Subsidiaries in the form of cash or Cash Equivalents (whether or not evidenced
by an intercompany note);
(b)    advances to officers, directors and employees of the Parent, Borrowers
and Subsidiaries in an aggregate amount not to exceed $100,000 at any time
outstanding for travel, entertainment, relocation and analogous ordinary
business purposes;
(c)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(d)    Guarantees permitted by Section 7.02;
(e)    Investments permitted by Section 7.02(h) in wholly-owned Subsidiaries
engaged in substantially similar material lines of business as the Borrowers’ or
engaged in business substantially related or incidental thereto;
(f)    Investments existing on the date hereof and set forth on Schedule
5.08(e); and any modifications, renewals or extensions thereof (in each case
other than any increase in the amount thereof);
(g)    any Permitted Acquisition and any deposits, loans and advances in
connection with any Permitted Acquisition, provided that any such loan or
advance shall be in lieu of a deposit, shall be on a short-term basis pending
the closing of such permitted acquisition and, if such loan or advance is
secured, the applicable Loan Party’s security interest shall be assigned to the
Administrative Agent;
(h)    Investments constituting deposits made in connection with the purchase of
goods or services in the ordinary course of business;
(i)    Investments in respect of Swap Contracts, provided that such transaction
is entered into for risk management purposes and not for speculative purposes;
(j)    other Investments that do not, at any time exceed $250,000 in the
aggregate;
(k)    Investments by any Borrower or any other Loan Party in or to the
Borrowers (other than Parent) or any other Loan Party;
(l)    Investments consisting of promissory notes and other non-cash
consideration, in each case received in connection with Dispositions permitted
by Section 7.05; provided that the applicable Loan Party complies with the
requirements of the Security Agreement with respect to any such promissory notes
or other instruments;
(m)    Investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices; and
(n)    advances of payroll payments to employees in the ordinary course of
business.
7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Event of Default exists or would result therefrom:

66



--------------------------------------------------------------------------------



(a)    any Subsidiary may merge with (i) the Borrowers (other than Parent),
provided that the Borrowers (other than Parent) shall be the continuing or
surviving Person or (ii) any one or more other wholly-owned Subsidiaries,
provided that when any Guarantor is merging with another wholly-owned
Subsidiary, the continuing Person shall be a Guarantor;
(b)    any Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to the Borrowers (other than Parent) or to any
Guarantor;
(c)    the Borrowers or any Subsidiary may sell, transfer, lease or otherwise
dispose of its assets in a transaction that is not permitted by subsection (b)
of this Section 7.04, provided that such sale, transfer, lease or other
disposition is permitted by Section 7.05;
(d)    any Subsidiary may dissolve, liquidate or wind-up its affairs so long as
if such Subsidiary is a Guarantor, the assets of such Subsidiary are contributed
to a Loan Party (other than Parent).
7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:


(a)    Dispositions or the abandonment of obsolete, worn out or surplus property
no longer material to Borrowers’ Business, whether now owned or hereafter
acquired, in the ordinary course of business;
(b)    Dispositions of inventory in the ordinary course of business;
(c)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(d)    Dispositions of property by any Borrower to another Borrower (other than
Parent) or by any Subsidiary to the Borrowers or to a wholly-owned Subsidiary;
provided that if the transferor of such property is a Guarantor, the transferee
thereof must either be the Borrowers or a Guarantor;
(e)    licenses of IP Rights in the ordinary course of business and
substantially consistent with past practice;
(f)    Disposition of Cash Equivalents in the ordinary course of business;
(g)    Disposition of leased real estate in the ordinary course of business;
(h)    the Disposition of accounts receivable in connection with the collection
or compromise thereof;
(i)    any forgiveness, writeoff or writedown of any intercompany obligations
owed by a Loan Party;
(j)    any Dispositions of assets acquired in connection with any Permitted
Acquisition for fair market value, where the fair market value thereof is not in
excess of an aggregate amount of $500,000 in any calendar year provided that the
Net Cash Proceeds thereof are used in accordance with Section 2.05(b);
(k)    (i) any dispositions resulting from a loss of, damage to or destruction
of, or any condemnation or other taking for public use of, any property of the
Borrowers or any Subsidiary; (ii) Permitted Liens, Investments permitted under
Section 7.03 and Restricted Payments permitted under Section 7.06;
(l)    so long as no Default or Event of Default has occurred and is continuing,
other Dispositions of property for fair market value, where the fair market
value thereof is not in excess of an aggregate amount of $500,000 in any
calendar year provided that the Net Cash Proceeds thereof are used in accordance
with Section 2.05(b); and
(m)    Dispositions permitted by Section 7.04.

67



--------------------------------------------------------------------------------



7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:
 
(a)    each Subsidiary may make Restricted Payments to any Loan Party and any
Loan Party may make Restricted Payments to any Borrower;
(b)    the Parent, Borrowers and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person so long as no Change in Control will
result therefrom;
(c)    except to the extent the Net Cash Proceeds thereof are required to be
applied to the prepayment of the Loans pursuant to Section 2.05(b)(iii), the
Parent, Borrowers and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests;
(d)    provided that, (i) at the time of any GTT 360 Earnout Payment or WSNS
Earnout Payment, and after giving effect thereto, no Default or Event of Default
shall then have occurred or shall result therefrom, (ii) immediately prior to
and after giving effect to any such payment, the Borrower shall be in pro forma
compliance with the financial covenants set forth in Section 7.11, and (iii) the
Borrowers have delivered to the Administrative Agent and the Lenders written
evidence, in reasonable form and detail, that such payment will be in compliance
with all requirements of this Section 7.06 at the time of such payment, then the
Borrowers may make the GTT 360 Earnout Payments and the WSNS Earnout Payments in
the amounts and at the times specified in the definitions thereof; or
(e)    payments in respect of Earnout Indebtedness may be made provided that the
Acquisition-Related Debt Payment Conditions have been satisfied. For purposes of
clarity. no payments shall be made in respect of Seller Notes during the term of
this Agreement.
7.07 Change in Nature of Business. Engage in any material line of business other
than the Borrowers’ Business.
7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrowers, whether or not in the ordinary course of
business, other than (a) on fair and reasonable terms substantially as favorable
to the Parent, Borrowers or such Subsidiary as would be obtainable by the
Borrowers or such Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate, (b) among Loan Parties and
their subsidiaries; (c) transactions expressly permitted by Section 7.02,
Section 7.03, Section 7.04, Section 7.05 or Section 7.06; (d) reasonable
compensation, indemnification and reimbursement of expenses of officers,
directors and consultants; (e) issuances of Equity Interests; (f) stock option
and other compensation plans and benefit programs or arrangements of the Parent,
Borrowers and their respective Subsidiaries entered into in the ordinary course
of business; and (g) employment and severance arrangements between the Parent,
Borrowers and their respective Subsidiaries and their respective officers as
determined in good faith by the board of directors or senior management of the
relevant Person.
7.09 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that
(a) limits the ability (i) of any Subsidiary to make Restricted Payments to the
Borrowers or any Guarantor or to otherwise transfer property to or invest in the
Borrowers or any Guarantor, except for any agreement in effect (A) on the date
hereof and set forth on Schedule 7.09 or (B) at the time any Subsidiary becomes
a Subsidiary of the Borrowers, so long as such agreement was not entered into
solely in contemplation of such Person becoming a Subsidiary of the Borrowers,
(ii) of any Subsidiary to Guarantee the Indebtedness of the Borrowers or
(iii) of the Borrowers or any Subsidiary to create, incur, assume or suffer to
exist Liens (other than Permitted Liens) on property of such Person; provided,
however, that this clause (iii) shall not prohibit any negative pledge incurred
or provide in favor of any holder of Indebtedness permitted under Section 7.02
solely to the extent any such negative pledge relates to the property financed
by or the subject of such Indebtedness; or (b) requires the grant of a Lien to
secure an obligation of such Person if a Lien is granted to secure another
obligation of such Person.



68



--------------------------------------------------------------------------------



7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulations T or U of the FRB) or
to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.


7.11 Financial Covenants. (a)    Consolidated Net Total Leverage Ratio. Permit
the Consolidated Net Total Leverage Ratio as of the end of any fiscal quarter
during any Measurement Period of the Parent to be greater than the ratio set
forth below opposite such period:
Fiscal Quarters Ending
Maximum Consolidated Net Total Leverage Ratio
December 31, 2014 through December 31, 2015
3.75 : 1.00
March 31, 2016
2.75 : 1.00
June 30, 2016
2.50 : 1.00
September 30, 2016
2.25 : 1.00
December 31, 2016 through March 31, 2017
2.00 : 1.00
June 30, 2017
1.75 : 1.00
September 30, 2017 and all fiscal quarters thereafter
1.50 : 1.00

provided, that notwithstanding anything to the contrary in this Section 7.11(a)
or elsewhere in this Agreement, commencing on the date of (i) consummation of
the first Permitted Acquisition following the Second Restatement Date involving
a purchase price (determined by including the maximum amount of Earnout
Indebtedness payable in connection therewith as part of the purchase price) in
excess of $5,000,000 and (ii) the funding of a Delayed Draw Term Loan the
proceeds of which are used to finance such Permitted Acquisition (each such
Permitted Acquisition being referred to herein as a “Qualifying Permitted
Acquisition”), and on the date of consummation of each Qualifying Permitted
Acquisition thereafter prior to the Delayed Draw Term Commitment Termination
Date (each such date being referred to herein as a “Ratio Adjustment Date”) at
the Lead Borrower’s request, or if required by the Administrative Agent, the
Borrowers shall no longer be required to maintain compliance with the
Consolidated Net Total Leverage Ratio set forth in this Section 7.11(a), but
shall instead be required to maintain compliance with the Adjusted Consolidated
Net Total Leverage Ratio set forth in Section 7.11(b).
(b)    Adjusted Consolidated Net Total Leverage Ratio. Commencing with the first
Quarterly Date following each Ratio Adjustment Date, and from and after each
Ratio Adjustment Date thereafter, the Borrowers shall not permit the
Consolidated Net Total Leverage Ratio (in the case of the first Ratio Adjustment
Date) or the Adjusted Consolidated Net Total Leverage Ratio, in the case of each
Ratio Adjustment Date thereafter, for any period of four (4) consecutive fiscal
quarters ending on a Quarterly Date, to exceed a ratio equal to the lesser of
(i) a covenant level which, calculated using Adjusted Consolidated EBITDA
(including the Pro Forma EBITDA attributable to the related Qualifying Permitted
Acquisition) maintains the same cushion (on a percentage basis) as the cushion
reported by the Borrowers with respect to Section 7.11(a) or Section 7.11(b), as
applicable, on the then most recently submitted Compliance Certificate, rounded
to the nearest one-quarter turn (0.25x), and (ii) a covenant level re-set by the
Administrative Agent, in consultation with the Lead Borrower after review of
revised projections delivered to the Administrative Agent and the Lenders in
connection with the related Qualifying Permitted Acquisition, such re-set
covenant levels to be set at a level giving the Borrowers a cushion between
twenty and twenty-five percent (20% - 25%) below such projections in each
instance with step-downs determined by the Administrative Agent in its
reasonable discretion, provided, that in no event will the Adjusted Consolidated
Net Total Leverage Ratio determined in accordance with this Section 7.11(b)
exceed 4.25:1.0 at any time.
(c)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter during any Measurement
Period of the Parent to be less than the ratio set forth below opposite such
period:

69



--------------------------------------------------------------------------------



Fiscal Quarters Ending
Minimum Consolidated Fixed Charge Coverage Ratio
December 31, 2014 through December 31, 2015
1.15 : 1.00
March 31, 2016 and all fiscal quarters thereafter
1.20 : 1.00



(d)    Liquidity. Permit, at any time, Liquidity to be less than $3,500,000.
7.12 Amendments of Organization Documents. The Parent and the Borrowers will
not, and the Borrowers will not permit their respective Subsidiaries to, amend,
modify or waive any of its rights under its Organizational Documents other than
amendments, modifications or waivers that could not reasonably be expected to
adversely affect the Administrative Agent or any of the Lenders in any material
respect; provided, however, that notwithstanding the foregoing, following the
execution of this Agreement, GTT 360 shall be permitted to file an amendment to
change its name to DBR360, Inc.


7.13 Accounting Changes. Make any change in any Loan Party’s fiscal year.


7.14 Payments and Prepayments,Etc. of Indebtedness. To the extent any such
payment would result in a Default or Event of Default, prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner, or make any payment in violation of any subordination terms of, any
Indebtedness.




ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES




8.01 Events of Default. Any of the following shall constitute an Event of
Default:


(a)    Non-Payment. The Borrowers or any other Loan Party fails to (i) pay when
and as required to be paid herein, any amount of principal of any Loan, or
(ii) pay within three (3) Business Days after the same becomes due, any interest
on any Loan, or any fee due hereunder, or (iii) pay within three (3) Business
Days after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or
(b)    Specific Covenants. The Borrowers or any other Loan Party fails to
perform or observe any term, covenant or agreement contained in any of Section
6.03(a), 6.08, 6.11 or Article VII or any of Section 6.01, 6.02, 6.03(b)-(f),
6.05(b), 6.05(c), 6.07(a), or 6.10 and such failure continues for three (3)
Business Days; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrowers or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
materially misleading in any material respect when made or deemed made; or
(e)    Cross-Defaults. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) after the expiration of any applicable grace
or cure period in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to

70



--------------------------------------------------------------------------------



any such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause after the expiration of any applicable grace or cure
period, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which a Loan Party or any Subsidiary thereof is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which a Loan Party or any
Subsidiary thereof is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by such Loan Party or such Subsidiary as a
result thereof is greater than the Threshold Amount; or
(f)    Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 days; or any proceeding under any Debtor Relief Law relating
to any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for 60
days, or an order for relief is entered in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or
(h)    Judgments. There is entered against any Loan Party or any Subsidiary
thereof (i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance, as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 10 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrowers or any ERISA Affiliate under Title IV of ERISA to
the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in
excess of the Threshold Amount, or (ii) the Borrowers or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or
(j)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the Obligations
(other than contingent obligations for which no claim has been made), ceases to
be in full force and effect; or any Loan Party or any other Person contests in
writing in any manner the validity or enforceability of any provision of any
Loan Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any provision of any Loan Document, or purports to
revoke, terminate or rescind any provision of any Loan Document; or
(k)    Change of Control. There occurs any Change of Control; or

71



--------------------------------------------------------------------------------



(l)    Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Permitted Liens) on the Collateral purported to be covered thereby
(with respect to IP Rights, in the United States, and except to the extent such
failure is the result of any action or inaction by the Administrative Agent); or
(n)    There occurs a Material Adverse Effect.
8.02 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:


(a)    declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers; and
(c)    exercise on behalf of itself and the Lenders all rights and remedies
available to it, and the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrowers under the Bankruptcy Code of the
United States, or any other Debtor Relief Law the obligation of each Lender to
make Loans shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, in each case without further act of the
Administrative Agent or any Lender.
8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders arising under the Loan Documents and amounts payable under Article III,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations arising under the Loan
Documents, and to Cash Collateralize any outstanding Letters of Credit ratably
among the Lenders and, in the case of Letters of Credit, the L/C Issuer in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Obligations then owing under Secured Hedge Agreements
and Secured Cash Management Agreements, ratably among the Lenders, the Hedge
Banks and the Cash Management Banks in proportion to the respective amounts
described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been paid in full
(other than contingent obligations for which no claim has been made), to the
Borrowers or as otherwise required by Law.

72



--------------------------------------------------------------------------------



Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to this Agreement
that has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX hereof for itself and
its Affiliates as if a “Lender” party hereto.


ARTICLE IX
ADMINISTRATIVE AGENT


9.01 Appointment and Authority. (a) Each of the Lenders hereby irrevocably
appoints Webster Bank to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders,
and neither the Borrowers nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions.


(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.
9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

73



--------------------------------------------------------------------------------



(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
(d)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrowers or
a Lender.
(e)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
    
9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.


9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrowers. Upon
receipt of any such notice of resignation, the Required Lenders shall with the
consent of the Borrowers, appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrowers and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan

74



--------------------------------------------------------------------------------



Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.


9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
.

9.08 [Reserved].


9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrowers) shall be entitled and empowered, by
intervention in such proceeding or otherwise


(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 11.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

75



--------------------------------------------------------------------------------



9.10 Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank)
irrevocably authorize the Administrative Agent, at its option and in its
discretion.
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
(A) contingent indemnification obligations and (B) obligations and liabilities
under Secured Cash Management Agreements and Secured Hedge Agreements as to
which arrangements satisfactory to the applicable Cash Management Bank of Hedge
Bank shall have been made), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (iii)  if approved, authorized or ratified in writing in accordance with
Section 11.01;
(b)    to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and
(c)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrowers’ expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.
9.11 Secured Cash Management Agreements and Secured Hedge Agreements. Except as
otherwise expressly set forth herein, no Cash Management Bank or Hedge Bank that
obtains the benefits of Section 8.03, or any Collateral by virtue of the
provisions hereof or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.


9.12 Appointment of First L/C Issuer.


(a)    The first L/C Issuer hereunder shall be Webster Bank. Webster Bank shall
accept such appointment as L/C Issuer by executing and delivering a signature
page to this Agreement. Upon the acceptance by Webster Bank of its appointment
as first L/C Issuer hereunder, Webster Bank shall become party to and bound by
this Agreement as L/C Issuer hereunder without the need for any amendment to
this Agreement or any of the other Loan Documents and without the need for the
consent of any other parties hereto.
(b)    Upon acceptance by Webster Bank of its appointment as first L/C Issuer
hereunder, Webster Bank shall (i) become vested with all of the rights, powers,
privileges and duties of the L/C Issuer hereunder, and (ii) make arrangements
reasonably satisfactory with the Administrative Agent and the Lead Borrower for
the issue from time to time of Letters of Credit hereunder in accordance with
the terms hereof. Any Person party hereto as L/C Issuer shall have the
continuing right to resign as L/C Issuer upon the terms contained in Section
12.04(j).

76



--------------------------------------------------------------------------------





ARTICLE X
COMMON ENTERPRISE AMONG BORROWERS AND GUARANTORS;
DESIGNATION OF LEAD BORROWER AS BORROWERS’ AGENT


10.1 Common Enterprise. Each of the Borrowers acknowledges and agrees that it is
part of a common business enterprise consisting of the Parent, the Borrowers,
the Subsidiaries and certain Affiliates, and that, as such, the credit available
to the Borrowers hereunder is in excess of the amounts that any Borrower could
obtain for its own account. In furtherance of their business objectives to
obtain credit on the most favorable terms, each Borrower has determined that it
is in its best interest to become jointly and severally liable for the Loans
hereunder, and agrees to be bound by and discharge Obligations of each of the
Borrowers.


10.2 Lead Borrower as Borrowers’ Agent. Each Borrower hereby irrevocably
designates and appoints the Parent as Lead Borrower, and in such capacity to
serve as such Borrower’s agent to request the Term Loan, Delayed Draw Term Loan
and each Revolving Credit Loan (the proceeds of each of which shall be available
to each Borrower for such uses as are permitted under this Agreement) or to
issue an Increased Facility Activation Notice, to designate Loans as Base Rate
Loans or LIBOR Loans, to select Interest Periods and take all other actions
related thereto and/or which any Borrower can take in accordance with the terms
of this Agreement. As the disclosed principal for its agent, each Borrower shall
be obligated to each Lender on account of the Term Loan, Delayed Draw Term Loan,
Incremental Term Loan and each Revolving Credit Loan so made as if made directly
by the applicable Lender to such Borrower, notwithstanding the manner by which
such Term Loan, Delayed Draw Term Loan, Incremental Term Loan or Revolving
Credit Loan is recorded on the books and records of the Lead Borrower and of any
other Borrowers. The Lead Borrower shall act as a conduit for each Borrower
(including itself, as a “Borrower”) on whose behalf the Lead Borrower requests
the Term Loan, Delayed Draw Term Loan, Incremental Term Loan or a Revolving
Credit Loan, and neither the Agent nor any Lender shall have any obligation to
see to the application of such proceeds therefrom.


ARTICLE XI
MISCELLANEOUS


11.01 Amendments, Etc. No amendment (other than an amendment contemplated by
Section 2.15 which satisfies all conditions set forth therein) or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Borrowers or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and the Borrowers or the
applicable Loan Party, as the case may be, and a fully executed copy thereof is
delivered to the Administrative Agent, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such amendment, waiver or consent shall:
(a)    amend Section 2.01(a)(ii) or Section 4.02 (in any manner relating to the
Delayed Draw Funding Conditions), without the written consent of the Required
Delayed Draw Term Lenders.
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under such other
Loan Document without the written consent of each Lender entitled to such
payment;
(d)    reduce the principal of, or the rate of interest specified herein on (or
the amount of interest required to be paid in cash in respect of) any Loan, or
(subject to the second proviso to this Section 11.01) any fees or other amounts
payable hereunder or under any other Loan Document, without the written consent
of each Lender entitled to such amount; provided that only the consent of
Required Lenders shall be necessary to amend the definition of the “Default
Rate” or waive any obligation to pay interest at the Default Rate;

77



--------------------------------------------------------------------------------



(e)    change (i) Section 2.13 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender or (ii) the order of application of any reduction in the Commitments
or any prepayment of Loans among the Facilities from the application thereof set
forth in the applicable provisions of Section 2.05(b) or 2.06(b), respectively,
in any manner that materially and adversely affects the Lenders under a Facility
without the written consent of all Lenders;
(f)    change (i) any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 11.01(f)), without the
written consent of each Lender;
(g)    release all or substantially all of the Collateral in any transaction or
series of related transactions not otherwise permitted under the Loan Documents,
without the written consent of each Lender;
(h)    release all or substantially all of the value of the Guaranty, without
the written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone); or
(i)    amend Section 11.06(a) or Section 11.06(b)(v) without the written consent
of each Lender.
and provided, further, that no amendment, waiver or consent shall, unless in
writing and signed (a) by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document and (b) the L/C Issuer in addition to
the Lenders required above, affect the rights or duties of the L/C Issuer under
this Agreement or any other Loan Document. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrowers may
replace such non-consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrowers to be made pursuant to this paragraph).
11.02 Amendments, Etc. (a) Notices Generally. Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier or
electronic mail as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:
(i)    if to the Borrowers or the Administrative Agent or the L/C Issuer, to the
address, telecopier number, electronic mail address, telephone number specified
for such Person on Schedule 11.02; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

78



--------------------------------------------------------------------------------



(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrowers may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    Change of Address, Etc. Each of the Borrowers and the Administrative
Agent may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrowers and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrowers’ Materials that are not
made available through the “Public Side Information” portion of the Platform and
that may contain material non-public information with respect to the Borrowers
or their respective securities for purposes of United States Federal or state
securities laws.
(d)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices) purportedly given by or on behalf of the
Borrowers (or any Borrower) even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrowers or
any Borrower. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.
11.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of

79



--------------------------------------------------------------------------------



all the Lenders; provided, however, that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Lender from
exercising setoff rights in accordance with Section 11.08 (subject to the terms
of Section 2.13), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
11.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The Borrowers
shall pay (i) all reasonable documented out-of-pocket expenses incurred by the
Administrative Agent, the L/C Issuer and their respective Affiliates (including
the reasonable and documented fees, charges and disbursements of counsel for the
Administrative Agent, the L/C Issuer and Lenders), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), and (ii) all out‑of‑pocket expenses
incurred by the Administrative Agent, the L/C Issuer or any Lender (including
the fees, charges and disbursements of any counsel for the Administrative Agent,
the L/C Issuer or, after the occurrence and during the continuance of an Event
of Default under Section 8.01(a), any Lender) in connection with the enforcement
or protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with Loans made hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans and
(iii) all reasonable documented out‑of‑pocket expenses incurred by the
Administrative Agent (including in its capacity as Lender).


(b)    Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), the L/C Issuer, each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all actions, suits, actual losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrowers or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or the use or proposed use
of the proceeds therefrom, (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrowers
or any of their respective Subsidiaries, or any Environmental Liability related
in any way to the Borrowers and any of their respective Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrowers or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted solely from (a) the gross negligence or willful
misconduct of such Indemnitee; (b) any breach of the Loan Documents or
applicable Law by any Indemnitee; or (c) any claims or disputes solely amongst
Indemnitees.
(c)    Reimbursement by Lenders. To the extent that the Borrowers for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent) or the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,

80



--------------------------------------------------------------------------------



liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, each party hereto shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any Letter of Credit or the use of proceeds thereof. No party hereto
or any Indemnitee referred to in subsection (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
(e)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.
11.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrowers is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent or the L/C Issuer, as the case may be, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.


11.06 Successors and Assigns; Resignation of L/C Issuer. (a) Successors and
Assigns Generally. The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that neither the Borrowers nor any other Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.06(b), (ii) by way of participation in accordance with
the provisions of Section 11.06(d) or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.

81



--------------------------------------------------------------------------------



(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, a
domestic Affiliate of a Lender or a domestic Approved Fund, no minimum amount
need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $500,000, in the case of any assignment in respect
of the Revolving Credit Facility, or $3,000,000, in the case of any assignment
in respect of the Term Facility or Incremental Term Loan Facility, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrowers otherwise consent (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
(ii)    Reserved.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Term Commitment, Delayed Draw Term Commitment or Revolving Credit
Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of the applicable Facility, an Affiliate of such Lender or
an Approved Fund with respect to such Lender or (2) any Term Loan, Delayed Draw
Term Loan or Incremental Term Loan to a Person that is not a Lender, a domestic
Affiliate of a Lender or a domestic Approved Fund;
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Borrowers. No such assignment shall be made to the
Borrowers or any of the Borrowers’ Affiliates or Subsidiaries.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case

82



--------------------------------------------------------------------------------



of an Assignment and Assumption covering all of the assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05 and 11.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment. Upon request, the Borrowers (at their
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this subsection shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 11.06(d).
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 11.06(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender. In the event
that a Lender sells a participation, the Lender, acting solely for this purpose
as an agent of the Borrowers, shall maintain (or cause to be maintained) a
register (the “Participant Register”) on which it enters the name of all
Participants in all or any portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitments and/or the
Loans owing to it). Any participation or transfer thereof may be effected only
by the registration of such participation on the Participant Register.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowers’ prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrowers are notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g)    Resignation of L/C Issuer. Notwithstanding anything to the contrary
contained herein, the first L/C Issuer appointed hereunder pursuant to Section
9.12 and any successor L/C Issuer may, upon not less than fourteen

83



--------------------------------------------------------------------------------



(14) days’ prior notice to the Administrative Agent and the Lead Borrower,
resign as L/C Issuer. In the event of any such resignation as L/C Issuer, the
Administrative Agent shall have the right, with the consent of the Lead Borrower
(such consent not to be unreasonably withheld or delayed), to appoint a
successor L/C Issuer hereunder; provided, however, that no failure by the
Administrative Agent to appoint any such successor shall affect the resignation
of any L/C Issuer. If any L/C Issuer resigns as L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require Revolving Lenders to make Base Rate Loans). Upon
the appointment of a successor L/C Issuer, (i) such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer, and (ii) the successor L/C Issuer shall issue Letters of
Credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements reasonably satisfactory to
the Administrative Agent and the Lead Borrower to effectively assume the
obligations of the resigning L/C Issuer with respect to such Letters of Credit.
11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, trustees, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and obligated to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.15(c) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrowers and their obligations, (g) with the
consent of the Borrowers or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender, or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrowers; provided that in the case of clauses (b) and (c) above, the
disclosing party shall promptly notify the Borrowers of such disclosure to the
extent permitted by law.


For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrowers
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States federal and state securities Laws.
11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender (other than a Defaulting Lender) is hereby authorized at
any time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender to or for
the credit or the account of the Borrowers or any other Loan Party against any
and all of the obligations of the Borrowers or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrowers or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender

84



--------------------------------------------------------------------------------



different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or their respective Affiliates may have. Each
Lender agrees to notify the Borrowers and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.
11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
11.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement or any other Loan Document by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.
11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.
11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
11.13 Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if any Lender is a Defaulting Lender or a Non-Consenting Lender, or if
the Borrowers are required to indemnify any Lender or to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender is a Defaulting Lender or if any
other circumstance exists hereunder that gives the Borrowers the right to
replace a Lender as a party hereto, then the Borrowers may, at their sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
11.06), all of their interests, rights and obligations under this Agreement and
the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:
(a)    the Borrowers shall have paid to the Administrative Agent the assignment
fee specified in Section 11.06(b);

85



--------------------------------------------------------------------------------



(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
(d)    such assignment does not conflict with applicable Laws and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
11.14 Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.


(b)    SUBMISSION TO JURISDICTION. THE BORROWERS AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, OR
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWERS OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW

86



--------------------------------------------------------------------------------



11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
11.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrowers acknowledge and agree that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent are
arm’s-length commercial transactions between the Borrowers and its Affiliates,
on the one hand, and the Administrative Agent, on the other hand, (B) the
Borrowers have consulted its own legal, accounting, regulatory and tax advisors
to the extent it has deemed appropriate, and (C) the Borrowers are capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrowers or any of
its Affiliates, or any other Person and (B) the Administrative Agent has no
obligation to the Borrowers or any of their Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
its Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrowers and their Affiliates, and the
Administrative Agent has no obligation to disclose any of such interests to the
Borrowers or their Affiliates. To the fullest extent permitted by law, the
Borrowers hereby waive and release any claims that it may have against the
Administrative Agent with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.


11.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.


11.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrowers shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.


11.19 Time of the Essence. Time is of the essence of the Loan Documents.


11.20 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY

87



--------------------------------------------------------------------------------



EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.







88



--------------------------------------------------------------------------------

EXHIBIT 10.1

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORROWERS:


GTT COMMUNICATIONS, INC.,
as Borrower, Parent and Lead Borrower




By:     /s/Michael R. Bauer
Name: Michael R. Bauer
Title:     Chief Financial Officer and Treasurer




GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC.




By:     /s/Michael R. Bauer
Name: Michael R. Bauer
Title:     Chief Financial Officer and Treasurer




GTT GLOBAL TELECOM GOVERNMENT SERVICES, LLC




By:     /s/Michael R. Bauer
Name: Michael R. Bauer
Title:     Chief Financial Officer and Treasurer




NLAYER COMMUNICATIONS, INC.




By:     /s/Michael R. Bauer
Name: Michael R. Bauer
Title:     Chief Financial Officer and Treasurer




PACKETEXCHANGE (USA), INC.




By:     /s/Michael R. Bauer
Name: Michael R. Bauer
Title:     Chief Financial Officer and Treasurer






PACKETEXCHANGE INC.




By:     /s/Michael R. Bauer
Name: Michael R. Bauer
Title:     Chief Financial Officer and Treasurer





[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

EXHIBIT 10.1

TEK CHANNEL CONSULTING, LLC




By:     /s/Michael R. Bauer
Name: Michael R. Bauer
Title:     Chief Financial Officer and Treasurer




WBS CONNECT LLC




By:     /s/Michael R. Bauer
Name: Michael R. Bauer
Title:     Chief Financial Officer and Treasurer




COMMUNICATION DECISIONS - SNVC, LLC




By:     /s/Michael R. Bauer
Name: Michael R. Bauer
Title:     Chief Financial Officer and Treasurer




CORE180, LLC




By:     /s/Michael R. Bauer
Name: Michael R. Bauer
Title:     Chief Financial Officer and Treasurer




ELECTRA LTD.




By:     /s/Michael R. Bauer
Name: Michael R. Bauer
Title:     Chief Financial Officer and Treasurer






IDC GLOBAL, INC.




By:     /s/Michael R. Bauer
Name: Michael R. Bauer
Title:     Chief Financial Officer and Treasurer




NT NETWORK SERVICES, LLC




By:     /s/Michael R. Bauer
Name: Michael R. Bauer
Title:     Chief Financial Officer and Treasurer



[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

EXHIBIT 10.1



GTT 360, INC.




By:     /s/Michael R. Bauer
Name: Michael R. Bauer
Title:     Chief Financial Officer and Treasurer




WALL STREET NETWORK SOLUTIONS, LLC




By:     /s/Michael R. Bauer
Name: Michael R. Bauer
Title:     Chief Financial Officer and Treasurer

[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

EXHIBIT 10.1



ADMINISTRATIVE AGENT
AND REQUIRED LENDERS:


WEBSTER BANK, N.A., as Administrative Agent and Lender






By: /s/ Andre Paquette
Name: Andre Paquette
Title:
Senior Vice President





WEBSTER BANK, N.A., as L/C Issuer






By:/s/ Andre Paquette
Name: Andre Paquette
Title:
Senior Vice President




[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

EXHIBIT 10.1





NEWSTAR LOAN FUNDING, LLC
By: NewStar Financial, Inc., its Manager




By: /s/ Jeffrey R. Greene
Name:
Jeffrey R. Greene

Title:
Managing Director


[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

EXHIBIT 10.1



NEWSTAR COMMERCIAL LOAN
TRUST 2007-1
By: NewStar Financial, Inc., as Servicer




By: /s/Jeffrey R. Greene
Name:
Jeffrey R. Greene

Title:
Managing Director


[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

EXHIBIT 10.1



NEWSTAR COMMERCIAL LOAN
FUNDING 2012-2 LLC
By: NewStar Financial, Inc., its Designated Manager




By: /s/Jeffrey R. Greene
Name:
Jeffrey R. Greene

Title:
Managing Director


[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

EXHIBIT 10.1



NEWSTAR ARLINGTON SENIOR LOAN PROGRAM LLC
By: NewStar Financial, Inc., its Designated Manager






By: /s/Jeffrey R. Greene
Name:
Jeffrey R. Greene

Title:
Managing Director


[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

EXHIBIT 10.1





PACIFIC WESTERN BANK






By: /s/ David Zimmerman
Name:
David Zimmerman

Title:
SVP, Portfolio Manager




[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

EXHIBIT 10.1



FIFTH THIRD BANK






By: /s/ Clayton A. Bruce
Name:
Clayton A. Bruce

Title:
Vice President


[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

EXHIBIT 10.1



COBANK, ACB






By: /s/ Gloria Hancock
Name:
Gloria Hancock

Title:
Vice President


[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

EXHIBIT 10.1





EAST WEST BANK






By: /s/Phillip S. Ernst
Name:
Phillip S. Ernst

Title:
Managing Director


[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

EXHIBIT 10.1





CIT FINANCE LLC






By: /s/ Kevin Cullen
Name:
Kevin Cullen

Title:
Managing Director












[Signature Page to Second Amended and Restated Credit Agreement]